UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota 95-3409686 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3505 West Sam Houston Parkway North Suite400 Houston, Texas (Address of principal executive offices) (Zip Code) (281)618-0400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock (no par value) New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.RYes£No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.£YesRNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.RYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). RYes£No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerR Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).£YesRNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant based on the last reported sales price of the Registrant’s Common Stock on June30, 2013 was approximately $2.3 billion. The number of shares of the registrant’s Common Stock outstanding as of February 18, 2014 was 105,733,623. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the Annual Meeting of Shareholders to be held on May1, 2014, are incorporated by reference into PartIII hereof. HELIX ENERGY SOLUTIONS GROUP, INC. INDEX— FORM10-K Page PARTI Item1. Business 4 Item1A. Risk Factors 16 Item1B. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 26 Item 4. Mine Safety Disclosures 27 Unnumbered Item Executive Officers of the Company 27 PARTII Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6. Selected Financial Data 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item 8. Financial Statements and Supplementary Data 53 Management’s Report on Internal Control Over Financial Reporting 53 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 54 Report of Independent Registered Public Accounting Firm 55 Consolidated Balance Sheets as of December 31, 2013 and 2012 58 Consolidated Statements of Operations for the Years Ended December 31, 2013, 2012 and 2011 59 Consolidated Statements of Comprehensive Income (Loss) for the Years Ended December 31, 2013, 2012 and 2011 60 Consolidated Statements of Shareholders’ Equity for the Years Ended December 31, 2013, 2012 and 2011 61 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2013, 2012 and 2011 62 Notes to Consolidated Financial Statements 63 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 99 Item9A. Controls and Procedures 99 Item9B. Other Information 99 PART III Item 10. Directors, Executive Officers and Corporate Governance 99 Item 11. Executive Compensation 99 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules Signatures Index to Exhibits Table of Contents Forward Looking Statements This Annual Report on Form10-K (“Annual Report”) contains various statements that contain forward-looking information regarding Helix Energy Solutions Group, Inc. and represent our expectations and beliefs concerning future events.This forward looking information is intended to be covered by the safe harbor for “forward-looking statements” provided by the Private Securities Litigation Reform Act of 1995 as set forth in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).All statements included herein or incorporated herein by reference that are predictive in nature, that depend upon or refer to future events or conditions, or that use terms and phrases such as “achieve,” “anticipate,” “believe,” “estimate,” “expect,” “forecast,” “plan,” “project,” “propose,” “strategy,” “predict,” “envision,” “hope,” “intend,” “will,” “continue,” “may,” “potential,” “should,” “could” and similar terms and phrases are forward-looking statements.Included in forward-looking statements are, among other things: • statements regarding our business strategy or any other business plans, forecasts or objectives, any or all of which is subject to change; • statements relating to the construction, upgrades or acquisition of vessels or equipment and any anticipated costs related thereto, including the construction of the Q5000 and the Q7000 and our recent commitment to enter the Brazil market using two newly-constructed chartered vessels which are expected to be delivered in 2016.For more information regarding our vessel construction activity, see Item1. Business “—Our Operations”; • statements regarding projections of revenues, gross margin, expenses, earnings or losses, working capital or other financial items; • statements regarding any financing transactions or arrangements, or ability to enter into such transactions; • statements regarding anticipated legislative, governmental, regulatory, administrative or other public body actions, requirements, permits or decisions; • statements regarding the collectability of our trade receivables; • statements regarding anticipated developments, industry trends, performance or industry ranking; • statements regarding general economic or political conditions, whether international, national or in the regional and local market areas in which we do business; • statements related to our ability to retain key members of our senior management and key employees; • statements related to the underlying assumptions related to any projection or forward-looking statement; and • any other statements that relate to non-historical or future information. Although we believe that the expectations reflected in these forward-looking statements are reasonable and are based on reasonable assumptions, they do involve risks, uncertainties and other factors that could cause actual results to be materially different from those in the forward-looking statements.These factors include, among other things: • impact of domestic and global economic conditions and the future impact of such conditions on the oil and gas industry and the demand for our services; • unexpected delays in the delivery or chartering of new vessels for our well intervention and robotics fleet, including the Q5000 (expected in 2015), the Q7000 (expected in 2016), the Grand Canyon II (expected in late 2014) and the Grand Canyon III (expected in 2015); • unexpected delays in the delivery of the chartered vessels required to perform recently contracted work in Brazil, which could result in delay payments as well as loss of revenues under terms of the contracts; • unexpected future capital expenditures (including the amount and nature thereof); • the effectiveness and timing of completion of our vessel upgrades and major maintenance items; • the results of our continuing efforts to control costs and improve performance; • the success of our risk management activities; • the effects of competition; • the effects of indebtedness, which could adversely restrict our ability to operate, could make us vulnerable to general adverse economic and industry conditions, could place us at a competitive disadvantage compared to our competitors that have less debt and could have other adverse consequences to us; • the impact of current and future laws and governmental regulations, including tax and accounting developments; 3 Table of Contents • the effect of adverse weather conditions and/or other risks associated with marine operations; • the effectiveness of our current and future hedging activities; • the long-term availability (or lack thereof) of capital (including any financing) to fund our business strategy and/or operations, and the terms of any such financing; • the potential impact of a loss of one or more key employees; and • the impact of general, market, industry or business conditions. Our actual results could differ materially from those anticipated in any forward-looking statements as a result of a variety of factors, including those discussed in “Risk Factors” beginning on page 16 of this Annual Report. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these risk factors. Forward-looking statements are only as of the date they are made, and other than as required under the securities laws, we assume no obligation to update or revise these forward-looking statements or provide reasons why actual results may differ. PARTI Item1.Business OVERVIEW Helix Energy Solutions Group, Inc. (together with its subsidiaries, unless context requires otherwise, “Helix”, the “Company”, “we,” “us” or “our”) is an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on well intervention and robotics operations.We seek to provide services and methodologies that we believe are critical to developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: well intervention, robotics, subsea construction and production facilities.We primarily conduct operations in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.For additional information regarding our strategy and business operations, see sections titled “Our Strategy” and “Our Operations” included elsewhere within Item 1. Business of this Annual Report. Our principal executive offices are located at 3505 West Sam Houston Parkway North, Suite400, Houston, Texas 77043; our phone number is 281-618-0400.Our common stock trades on the New York Stock Exchange (“NYSE”) under the ticker symbol “HLX.”Our Chief Executive Officer submitted the annual CEO certification to the NYSE as required under its Listed Company Manual in June2013.Our principal executive officer and our principal financial officer have made the certifications required under Section302 of the Sarbanes-Oxley Act, which are included as exhibits to this Annual Report. Please refer to the subsection “—Certain Definitions” on page14 for definitions of additional terms commonly used in this Annual Report.Unless otherwise indicated any reference to Notes herein refers to Notes to Consolidated Financial Statements in Item 8. Financial Statements and Supplementary Data located elsewhere in this Annual Report. BACKGROUND Helix was incorporated in the state of Minnesota in 1979.Until June2009, Helix owned the majority of the common stock of a separate publicly-traded entity, CalDive International, Inc. (NYSE: DVR, and collectively with its subsidiaries referred to as “CalDive”), which performed shelf contracting services.Helix sold substantially all of its ownership interests in Cal Dive during 2009 and its then remaining ownership interest in 2011.In February2013, we sold Energy Resource Technology GOM, Inc. (“ERT”), a former wholly-owned U.S. subsidiary that conducted our oil and gas operations in the Gulf of Mexico (see “Discontinued Operations” below).In mid-2013, we sold our two remaining subsea construction pipelay vessels and related equipment and in January2014, we sold our related spoolbase facilities located in Ingleside, Texas (see “Our Operations” below). OUR STRATEGY Over the past few years, we have improved our balance sheet and increased our liquidity through dispositions of non-core business assets as well as reductions in the amount of our debt outstanding.With the completion of the sales of ERT and our pipelay vessels and related assets, we are now positioned to expand and grow our remaining operations. 4 Table of Contents Our focus is to expand our well intervention and robotics businesses.We believe that focusing on these businesses will deliver higher long-term financial returns to us than the businesses and assets that we have monetized.We are making strategic investments that expand our service capabilities or add capacity to existing services in our key operating regions.The Helix534, which underwent upgrades and modifications to render it suitable for use as a well intervention vessel, commenced well intervention operations in February2014.Our well intervention fleet will expand following the completion of the two newbuild semisubmersible vessels currently under construction, the Q5000 and the Q7000, which are expected to be delivered in 2015 and 2016, respectively.Additionally, we have announced that we will charter two newbuild monohull vessels for use in connection with agreements that we have entered into with Petróleo Brasileiro S.A. (“Petrobras”).The monohull vessels are scheduled for delivery to us in 2016.During 2013, we chartered and then subsequently fully equipped and integrated the Skandi Constructor into our North Sea well intervention operations.In addition, we are expanding our robotics operations by acquiring additional remotely operated vehicles (“ROVs”) and trenchers as well as chartering two newbuild ROV support vessels, the Grand Canyon II and the Grand Canyon III, which are expected to be delivered in 2014 and 2015, respectively.We also chartered the Rem Installer, which was delivered to us in July2013. OUR OPERATIONS Historically, our well intervention, robotics, subsea construction and production facilities operations were reported as two segments: Contracting Services and Production Facilities.Following the completion of the sale of our two remaining subsea construction pipelay vessels and the continued emphasis on growing our well intervention and robotics businesses, we disaggregated our former Contracting Services segment into three reportable segments: Well Intervention, Robotics and Subsea Construction.We provide a full range of services primarily in deepwater in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.Our Subsea Construction activities are now significantly diminished following the sale of substantially all of our existing assets related to this reportable segment.Production Facilities remains a business segment and consists of our majority ownership of a dynamically positioned floating production vessel, the Helix Producer I (the “HPI”), our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”), and the Helix Fast Response System (the “HFRS”).All of our production facilities activities are located in the Gulf of Mexico.We have recently reached agreement with our minority partner to acquire its noncontrolling interests in the entity that owns the HPI (Note4).See Note14 for financial results associated with our continuing business segments.Previously, we had an additional business segment, Oil and Gas, which was sold in February2013 (see “Discontinued Operations” below).Our current services include: • Production.Inspection, repair and maintenance of production structures, trees, jumpers, risers, pipelines and subsea equipment; well intervention; life of field support; and intervention engineering. • Reclamation.Reclamation and remediation services; plugging and abandonment services; pipeline abandonment services; and site inspections. • Development.Installation of subsea pipelines, flowlines, control umbilicals, manifold assemblies and risers; burial of pipelines; installation and tie-in of riser and manifold assembly; commissioning, testing and inspection; and cable and umbilical lay and connection.We have experienced increased demand for our services from the alternative energy industry.Some of the services we provide to these alternative energy businesses include subsea power cable installation, trenching and burial, along with seabed coring and preparation for construction of wind turbine foundations. • Production facilities.We are able to provide oil and natural gas processing services to oil and natural gas companies, primarily those operating in the deepwater of the Gulf of Mexico using our HPI vessel.Currently, the HPI is being utilized to process production from the Phoenix field (Note3).In addition to the services provided by our HPI vessel, we maintain equity investments in two production hub facilities in the Gulf of Mexico. • Fast Response System.We established the HFRS as a response resource that can be identified in permit applications to federal and state agencies. 5 Table of Contents Demand for our services is primarily influenced by the oil and gas industry, and in particular, the willingness of oil and gas companies to make capital expenditures for offshore exploration, drilling and production operations.The performance of our business is also largely dependent on prevailing market prices for oil and natural gas, which are impacted by global economic conditions, hydrocarbon production and capacity, geopolitical issues, weather, and several other factors, including but not limited to: • worldwide economic activity, including available access to global capital and capital markets; • demand for oil and natural gas, especially in the United States, Europe, China and India; • economic and political conditions in the Middle East and other oil-producing regions; • the effect of regulations on offshore Gulf of Mexico oil and gas operations; • actions taken by the Organization of the Petroleum Exporting Countries (“OPEC”); • the availability and discovery rate of new oil and natural gas reserves in offshore areas; • the exploration and production of shale oil and natural gas; • the cost of offshore exploration for and production and transportation of oil and gas; • the ability of oil and natural gas companies to generate funds or otherwise obtain external capital for exploration, development and production operations; • the sale and expiration dates of offshore leases in the United States and overseas; • technological advances affecting energy exploration production transportation and consumption; • weather conditions; • environmental and other governmental regulations; and • domestic and international tax policies. We believe that the long-term industry fundamentals are positive based on the following factors: (1)long-term increasing world demand for oil and natural gas emphasizing the need for continual replenishment of oil and gas production; (2)mature global production rates for offshore and subsea wells; (3)globalization of the natural gas market; (4)increasing number of mature and small reservoirs; (5)increasing offshore activity, particularly in deepwater; and (6)increasing number of subsea developments. Well Intervention We engineer, manage and conduct well construction, intervention and asset retirement operations in water depths ranging from 200 to 10,000feet.The increased number of subsea wells installed, the efficiency gains from specialized intervention assets and the periodic shortfall in both rig availability and equipment have resulted in an increased demand for well intervention services. As major and independent oil and gas companies expand operations in the deepwater basins of the world, development of these reserves will often require the installation of subsea trees.Historically, drilling rigs were typically necessary for subsea well intervention to troubleshoot or enhance production, shift sleeves, log wells or perform recompletions.Our vessels serve as work platforms for well intervention services at costs that are typically significantly less than offshore drilling rigs.Competitive advantages of our vessels are derived from their lower operating costs, together with an ability to mobilize quickly and to maximize operational time by performing a broad range of tasks related to intervention, construction, inspection, repair and maintenance.These services provide a cost advantage in the development and management of subsea reservoirs.We expect long-term demand for these services to increase due to the growing number of subsea tree installations.As of December31, 2013, our well intervention backlog was approximately $1.6 billion, including $593.8 million expected to be performed in 2014. In the Gulf of Mexico, our multi-service semi-submersible vessel, the Q4000, has set a series of well intervention “firsts” in increasingly deeper water without the use of a traditional drilling rig.In 2010, the Q4000 served as a significant component in the Macondo well control and containment efforts.The Q4000 also serves an important role in the HFRS that was established in 2011.In August2012, we acquired the Discoverer534 drillship from a subsidiary of Transocean Ltd.The vessel, renamed the Helix534, underwent upgrades and modifications to render it suitable for use as a well intervention vessel and commenced well intervention operations in February2014.Our total investment for the Helix534 was approximately $218 million. In March2012, we executed a contract with a shipyard in Singapore for the construction of a newbuild semisubmersible well intervention vessel, the Q5000.This $386.5 million shipyard contract represents the majority of the expected costs associated with the construction of the Q5000.Pursuant to the 6 Table of Contents terms of this contract, payments are made in a fixed percentage of the contract price, together with any variations, on contractually scheduled dates. At December 31, 2013, our total investment in the Q5000 was $210.6 million, including $173.8 million of scheduled payments made to the shipyard. We plan to spend approximately $146 million on the Q5000 in 2014, including scheduled shipyard payments of $115.9 million. The vessel is expected to be completed and placed in service in 2015. In September2013, we executed a second contract with the same shipyard in Singapore that is currently constructing the Q5000.This contract provides for the construction of a newbuild semi-submersible well intervention vessel, the Q7000, which will be built to North Sea standards.This $346.0 million shipyard contract represents the majority of the expected costs associated with the construction of the Q7000.Pursuant to the terms of this contract, 20% of the contract price was paid upon the signing of the contract and the remaining 80% will be paid upon the delivery of the vessel.At December31, 2013, our total investment in the Q7000 was $76.7 million, including the $69.2 million paid to the shipyard upon signing the contract. In the North Sea, the Seawell has provided well intervention and abandonment services for hundreds of North Sea subsea wells since 1987.In December2014, the vessel is scheduled for major maintenance and upgrades, which will extend the life of the vessel.The Well Enhancer has performed well intervention, abandonment and coil tubing services since it joined our fleet in the North Sea region in 2009.In April2013, we chartered the Skandi Constructor for use in our North Sea operations.The vessel was subsequently configured to perform well intervention operations and it commenced service in that capacity in September2013.The initial term of the charter will expire in March2016. In February2014, we entered into agreements with Petrobras to provide well intervention services offshore Brazil.The initial term of the agreements with Petrobras is for four years with options to extend.In connection with the Petrobras agreements, we entered into charter agreements with Siem Offshore AS for two newbuild monohull vessels, both of which are expected to be in service for Petrobras in 2016.Our total investment in the topside equipment for both vessels is expected to be approximately $260 million. Robotics We have been actively engaged in robotics for over 25years.We operate ROVs, trenchers and ROVDrills designed for offshore construction, maintenance and well intervention services.As global marine construction support moves to deeper waters, the use of ROV systems has increased and the scope of ROV services is becoming even more significant.Our chartered vessels add value by supporting deployment of our ROVs.We provide our customers with vessel availability and schedule flexibility to meet the technological challenges of their subsea activities worldwide.Our robotics assets include 51 ROVs, four trenching systems and two ROVDrills.Our robotics business unit primarily operates in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.We currently charter vessels to support our robotics operations and we have historically engaged additional vessels on short-term (spot) charter agreements as needed. In July2013, the Rem Installer, a newbuild ROV support vessel, was delivered to us under terms of a charter that will expire in July2016.In February2013, we entered into charter agreements for the Grand Canyon II and the Grand Canyon III, which are expected to be delivered in 2014 and 2015, respectively. Over the past few years there has been a dramatic increase in offshore activity associated with the growing alternative (renewable) energy industry.Specifically there has been a large increase in services performed for the wind turbine industry.As the level of activity for offshore alternative energy projects has increased, so has the need for reliable services and related equipment.Historically, this work was performed with the use of barges and other similar vessels but these types of services are now being contracted to vessels such as our Deep Cygnus and Grand Canyon chartered vessels that are suitable for harsh weather conditions which can occur offshore, especially in northern Europe where offshore wind farming is currently concentrated.In 2013, revenues derived from alternative energy contracts accounted for 9% of our global robotics revenues.Looking ahead to 2014, we believe that our robotics business unit is positioned to continue the services it provides to a range of clients in the alternative energy business.This is expected to include the use of our chartered vessels, ROVs and trenchers to provide burial services relating to subsea power cables on key European wind farm developments. 7 Table of Contents Subsea Construction Previously, our subsea construction services included the use of umbilical lay and pipelay vessels and ROVs to develop fields in the deepwater.We have significantly reduced our subsea construction activities as we focus on our well intervention and robotics operations.In October2012, we entered into an agreement to sell our two remaining pipelay vessels, the Caesar and the Express, and other related pipelay equipment for a total sales price of $238.3 million.In June2013, we completed the sale of the Caesar and related equipment for $138.3 million and in July2013, we completed the sale of the Express for $100 million (Note2).In June2013, we entered into an agreement to sell our spoolbase property located in Ingleside, Texas for $45 million to the same group of companies that acquired the Caesar and the Express (Note2).The sale of Ingleside spoolbase closed in January2014. Production Facilities We own interests in two production facilities in hub locations where there is potential for subsea tieback activity.There are a significant number of small discoveries that cannot justify the economics of a dedicated host facility.These discoveries are typically developed as subsea tie backs to existing facilities when capacity through the facility is available.We have invested in two over-sized facilities that allow the operators of these fields to tie back without burdening the operator of the hub reservoir.Ownership of production facilities enables us to earn a transmission company type return through tariff charges.We own a 50% interest in Deepwater Gateway, which owns the Marco Polo TLP located in 4,300feet of water in the Gulf of Mexico.We also own a 20% interest in Independence Hub which owns the Independence Hub platform, a 105-foot deep draft, semi-submersible platform located in a water depth of 8,000feet that serves as a regional hub for up to onebillion cubic feet (“Bcf”) of natural gas production per day from multiple ultra-deepwater fields in the eastern Gulf of Mexico. We also own the HPI, a ship-shaped dynamically positioning floating production unit capable of processing up to 45,000barrels of oil and 80million cubic feet (“MMcf”) of natural gas per day.The HPI is currently being used to process production from the Phoenix field.Our existing contract for service to the Phoenix field will not expire until at least December31, 2016. We developed the HFRS as a culmination of our experience as a responder in the Macondo well control and containment efforts.The HFRS centers on two vessels, the HPI and the Q4000, both of which played a key role in the Macondo well control and containment efforts and are currently operating in the Gulf of Mexico.In 2011, we signed an agreement with Clean Gulf Associates ("CGA"), a non-profit industry group, allowing, in exchange for a retainer fee, the HFRS to be named as a response resource in permit applications to federal and state agencies and making the HFRS available to certain CGA participants who executed utilization agreements with us.In addition, we entered into separate utilization agreements with CGA members that specified the day rates to be charged should the HFRS be deployed in connection with a well control incident.The original set of agreements expired on March31, 2013, and we entered into a new set of substantially similar agreements with the operators who formed HWCG LLC, a Delaware limited liability company comprised of some of the original CGA members as well as other industry participants to perform the same functions as CGA with respect to the HFRS.These agreements became effective April1, 2013, and are for a four-year term. DISCONTINUED OPERATIONS Our former Oil and Gas segment was engaged in prospect generation, exploration, development and production activities.We exited our oil and gas business in February2013 upon the sale of ERT for $624 million plus additional consideration in the form of overriding royalty interests in ERT’s Wang well and certain exploration prospects.See Notes1 and 3 for additional information regarding the sale of ERT and its results of operations prior to the sale. 8 Table of Contents GEOGRAPHIC AREAS Revenue by individually significant region is as follows (inthousands): Year Ended December 31, United States $ $ $ United Kingdom Other Total $ $ $ We include the property and equipment, net of accumulated depreciation, in the geographic region in which it legally resides.The following table provides our property and equipment, net of accumulated depreciation, by individually significant region (inthousands): Year Ended December 31, United States $ $ $ United Kingdom Other 76 Total $ $ $ CUSTOMERS Our customers include major and independent oil and gas producers and suppliers, pipeline transmission companies, alternative (renewable) energy companies and offshore engineering and construction firms.The level of services required by any particular customer depends, in part, on the size of that customer’s capital expenditure budget in a particular year.Consequently, customers that account for a significant portion of revenues in one fiscal year may represent an immaterial portion of revenues in subsequent fiscal years.The percent of consolidated revenue from major customers, those whose total represented 10% or more of our consolidated revenues is as follows: 2013 —Shell (14%), 2012 —Shell (12%) and 2011 —Shell (10%).We provided services to over 65 customers in 2013. Our services projects were historically of short duration and generally were awarded shortly before mobilization.However, since 2007, we have entered into many longer term contracts.As of December31, 2013, our consolidated backlog which is supported by written agreements or contracts totaled $2.0 billion, of which $846.0 million is expected to be performed in 2014.At December31, 2012, our backlog totaled $829.6 million.The substantial majority of our backlog is associated with our Well Intervention and Production Facilities business segments.Backlog contracts are cancellable without penalty in many cases.Backlog is not necessarily a reliable indicator of total annual revenue for our services as contracts may be added, cancelled and in many cases modified while in progress. COMPETITION The oilfield services industry is highly competitive.While price is a factor, the ability to acquire specialized vessels, attract and retain skilled personnel, and demonstrate a good safety record is also important.Our principal competitors include Oceaneering International, Inc., Saipem S.p.A., Fugro N.V., DOF ASA, Aker Solutions ASA, Island Offshore and Edison Chouest Offshore Companies.Our competitors in the well intervention business also include international drilling contractors.Many of our competitors may have significantly more financial, personnel, technological and other resources available to them. 9 Table of Contents TRAINING, SAFETY AND QUALITY ASSURANCE We have established a corporate culture in which QHSE is of equal priority to our other business objectives.Our corporate goal, based on the belief that all accidents can be prevented, is to provide an incident-free workplace by focusing on risk management and safe behavior.Everyone at Helix has the authority and the duty to “STOP WORK” which they believe is unsafe.Our QHSE management systems and training programs were developed by management personnel based on common industry work practices and by employees with on-site experience who understand the risk and physical challenges of the ocean work site.As a result, management believes that our QHSE programs are among the best in the industry.We maintain a company-wide effort to reduce risks, manage change effectively, enhance and provide continuous improvements to the behavior of our people, as well as our training programs, that continue to focus on safety through open communication.The process includes the assessment of risk through the use of selected risk analysis tools, control of work through management system procedures, job risk assessment of all routine and non-routine tasks, documentation of all daily observations, collection of data and data treatment to provide the mechanism of understanding both safe and at-risk behaviors at the worksite.In addition, we schedule hazard hunts by project management on each vessel, and regularly audit QHSE management systems, both are completed with assigned responsibilities and action due dates.Contracting Services Business Units have been independently certified compliant in ISO 9001 (Quality Management Systems) and ISO 14001 (Environmental Management System). GOVERNMENT REGULATION Many aspects of the offshore marine construction industry are subject to extensive governmental regulations.We are subject to the jurisdiction of the U.S.Coast Guard (the “Coast Guard”), the U.S.Environmental Protection Agency (the “EPA”), three divisions of the U.S. Department of the Interior, the Bureau of Ocean Energy Management (the “BOEM”), the Bureau of Safety and Environmental Enforcement (the “BSEE”) and the Office of Natural Resource Revenue (the “ONRR”) and the U.S.Customs Service, as well as private industry organizations such as the American Bureau of Shipping (the “ABS”).In the North Sea, international regulations govern working hours and a specified working environment, as well as standards for diving procedures, equipment and diver health.These North Sea standards are some of the most stringent worldwide.In the absence of any specific regulation, our North Sea operations adhere to standards set by the International Marine Contractors Association and the International Maritime Organization.In addition, we operate in other foreign jurisdictions that have various types of governmental laws and regulations to which we are subject. The Coast Guard sets safety standards and is authorized to investigate vessel and diving accidents and to recommend improved safety standards.The Coast Guard also is authorized to inspect vessels at will.We are required by various governmental and quasi-governmental agencies to obtain various permits, licenses and certificates with respect to our operations.We believe that we have obtained or can obtain all permits, licenses and certificates necessary for the conduct of our business. The development and operation of oil and gas properties located on the Outer Continental Shelf (“OCS”) of the United States is regulated primarily by the BOEM and BSEE.Among other requirements, the BOEM requires lessees of OCS properties to post bonds or provide other adequate financial assurance in connection with the plugging and abandonment of wells located offshore and the removal of all production facilities.As a service company, we are not subject to these regulations, but do depend on the demand for our services from the oil and gas industry, and therefore, our business is affected by laws and regulations, as well as changing tax laws and policies, relating to the oil and gas industry in general. In April2010, the Deepwater Horizon drilling rig experienced an explosion and fire, and later sank into the Gulf of Mexico.The complete destruction of the Deepwater Horizon rig also resulted in a significant release of crude oil into the Gulf.As a result of this explosion and oil spill, a moratorium was placed on offshore deepwater drilling in the United States, which was subsequently lifted in October2010 and replaced with enhanced safety standards for offshore deepwater drilling.Operators whose deepwater operations were suspended as a result of the moratorium and who wish to resume deepwater drilling, as well as all operators initiating new deepwater drilling projects, must demonstrate compliance with these enhanced standards.The applicable standards now include Notice to Lessees (NTL), NTL 2010-N06 (Environmental NTL), NTL 2010-N10 (Compliance and Evaluation NTL), and the Final Drilling Safety Rule.Inspections will be conducted of each deepwater drilling operation for compliance with BOEM and BSEE regulations, including but not limited to the testing of blowout preventers, before drilling resumes.Deepwater operators 10 Table of Contents also need to comply with the Safety and Environmental Management System (“SEMS”) Rule within the deadlines specified by the regulation. Each operator must demonstrate that it has enforceable obligations that ensure that containment resources are available promptly in the event of a deepwater blowout, regardless of the company or operator involved. During 2011, the Department of the Interior established a mechanism relating to the availability of blowout containment resources, including our HFRS system, and the BOEM and BSSE are now regulating these resources. It is also expected that the BOEM and BSEE will issue further regulations regarding deepwater offshore drilling. Additional proposals and proceedings before various federal and state regulatory agencies and the courts could affect the oil and gas industry.We cannot predict when or whether any such proposals may become effective. ENVIRONMENTAL REGULATION Our operations are subject to a variety of national (including federal, state and local) and international laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection.Numerous governmental departments issue rules and regulations to implement and enforce such laws that are often complex and costly to comply with and that carry substantial administrative, civil and possibly criminal penalties for failure to comply.Under these laws and regulations, we may be liable for remediation or removal costs, damages and other costs associated with releases of hazardous materials (including oil) into the environment, and such liability may be imposed on us even if the acts that resulted in the releases were in compliance with all applicable laws at the time such acts were performed.Some of the environmental laws and regulations that are applicable to our business operations are discussed in the following paragraphs, but the discussion does not cover all environmental laws and regulations that govern our operations. The Oil Pollution Act of 1990, as amended (“OPA”), imposes a variety of requirements on “Responsible Parties” related to the prevention of oil spills and liability for damages resulting from such spills in waters of the United States.A “Responsible Party” includes the owner or operator of an onshore facility, a vessel or a pipeline, and the lessee or permittee of the area in which an offshore facility is located.OPA imposes liability on each Responsible Party for oil spill removal costs and for other public and private damages from oil spills.Failure to comply with OPA may result in the assessment of civil and criminal penalties.OPA establishes liability limits of $854,400 or $1,000 per gross ton for vessels other than tank vessels.Liability limits are higher for other types of facilities and could apply if our operations resulted in Responsible Party status for a spill from such a facility.The liability limits are not applicable, however, if the spill is caused by gross negligence or willful misconduct; if the spill results from violation of a federal safety, construction, or operating regulation; or if a party fails to report a spill or fails to cooperate fully in the cleanup.Few defenses exist to the liability imposed under OPA.Management is currently unaware of any oil spills for which we have been designated as a Responsible Party under OPA that will have a material adverse impact on us or our operations. In addition, OPA requires owners and operators of vessels over 300gross tons to provide the Coast Guard with evidence of financial responsibility to cover the cost of cleaning up oil spills from such vessels.We currently own and operate sevenvessels over 300gross tons.We have provided satisfactory evidence of financial responsibility to the Coast Guard for all of our vessels. The Clean Water Act imposes strict controls on the discharge of pollutants into the navigable waters of the United States and imposes potential liability for the costs of remediating releases of petroleum and other substances.The controls and restrictions imposed under the Clean Water Act have become more stringent over time, and it is possible that additional restrictions will be imposed in the future.Permits must be obtained to discharge pollutants into state and federal waters.Certain state regulations and the general permits issued under the Federal National Pollutant Discharge Elimination System Program prohibit the discharge of produced waters and sand, drilling fluids, drill cuttings and certain other substances related to the exploration for, and production of, oil and gas into certain coastal and offshore waters.The Clean Water Act provides for civil, criminal and administrative penalties for any unauthorized discharge of oil and other hazardous substances and imposes liability on responsible parties for the costs of cleaning up any environmental contamination caused by the release of a hazardous substance and for natural resource damages resulting from the release.Many states have laws that are analogous to the Clean Water Act and also require remediation of releases of petroleum and other hazardous substances in state waters.Our vessels routinely transport diesel fuel to offshore rigs and platforms and also carry diesel fuel for their own 11 Table of Contents use. Our vessels transport bulk chemical materials used in drilling activities and also transport liquid mud which contains oil and oil by-products. Offshore facilities and vessels operated by us have facility and vessel response plans to deal with potential spills. We believe that our operations comply in all material respects with the requirements of the Clean Water Act and state statutes enacted to control water pollution. OCSLA provides the federal government with broad discretion in regulating the production of offshore resources of oil and gas, including authority to impose safety and environmental protection requirements applicable to lessees and permittees operating in the OCS.Specific design and operational standards may apply to OCS vessels, rigs, platforms, vehicles and structures.Violations of lease conditions or regulations issued pursuant to OCSLA can result in substantial civil and criminal penalties, as well as potential court injunctions curtailing operations and cancellation of leases.Because our operations rely on offshore oil and gas exploration and production, if the government were to exercise its authority under OCSLA to restrict the availability of offshore oil and gas leases, such action could have a material adverse effect on our financial condition and results of operations.Equally important, since August2012, the BSSE has implemented policy guidelines (IPD No. 12-07) under which the agency will issue incidents of noncompliance directly to contractors for serious violations of BSEE regulations.As of this date, we believe we are not the subject of any civil or criminal enforcement actions under OCSLA. The Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”) contains provisions requiring the remediation of releases of hazardous substances into the environment and imposes liability, without regard to fault or the legality of the original conduct, on certain classes of persons including owners and operators of contaminated sites where the release occurred and those companies who transport, dispose of, or arrange for disposal of hazardous substances released at the sites.Under CERCLA, such persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies.Third parties may also file claims for personal injury and property damage allegedly caused by the release of hazardous substances.Although we handle hazardous substances in the ordinary course of business, we are not aware of any hazardous substance contamination for which we may be liable. We operate in foreign jurisdictions that have various types of governmental laws and regulations relating to the discharge of oil or hazardous substances and the protection of the environment.Pursuant to these laws and regulations, we could be held liable for remediation of some types of pollution, including the release of oil, hazardous substances and debris from production, refining or industrial facilities, as well as other assets we own or operate or which are owned or operated by either our customers or our subcontractors. A variety of regulatory developments, proposals or requirements and legislative initiatives have been introduced in the domestic and international regions in which we operate that are focused on restricting the emissions of carbon dioxide, methane and other greenhouse gases.For example, the U.S. Congress has from time to time considered legislation to reduce greenhouse gas emissions, and almost one-half of the states already have taken legal measures to reduce greenhouse gas emissions, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs. In 2007, the U.S. Supreme Court held in Massachusetts, et al. v. EPA that greenhouse gases are an “air pollutant” under the Federal Clean Air Act and thus subject to future regulation.In December2009, the EPA issued an “endangerment and cause or contribute finding” for greenhouse gases under the Federal Clean Air Act, which allowed the EPA to proceed with the adoption and implementation of regulations that would restrict emissions of greenhouse gases under existing provisions of the federal Clean Air Act.Since 2009, the EPA has issued regulations that, among other things, require a reduction in emissions of greenhouse gases from motor vehicles and that impose greenhouse gas emission limitations in Clean Air Act permits for certain stationary sources.The EPA has received petitions to regulate greenhouse gas emissions from marine vessels, but we are currently unaware of any rulemaking projects initiated pursuant to the petitions. Additionally, in October2009, the EPA published a final rule requiring the reporting of greenhouse gas emissions from specified large greenhouse gas sources in the United States on an annual basis, beginning in 2011 for emissions occurring in 2010.In November2010, the EPA expanded its greenhouse reporting rule to include onshore petroleum and natural gas production, offshore petroleum and natural gas 12 Table of Contents production, onshore natural gas processing, natural gas transmission, underground natural gas storage, liquefied natural gas storage, liquefied natural gas import and export, and natural gas distribution facilities. Under these rules, reporting of greenhouse gas emissions from such facilities is required on an annual basis. We believe that we are in compliance in all material respects with the applicable environmental laws and regulations to which we are subject.We do not anticipate that compliance with existing environmental laws and regulations will have a material effect upon our capital expenditures, earnings or competitive position.However, changes in the environmental laws and regulations, or claims for damages to persons, property, natural resources or the environment, could result in substantial costs and liabilities, and thus there can be no assurance that we will not incur significant environmental compliance costs in the future. INSURANCE MATTERS The well intervention and robotics operations constituting majority of our services involve a high degree of operational risk.Hazards, such as vessels sinking, grounding, colliding and sustaining damage from severe weather conditions, are inherent in marine operations.These hazards can cause personal injury or loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage and the suspension of operations.Damages arising from such occurrences may result in lawsuits asserting large claims.Insurance may not be sufficient or effective under all circumstances or against all hazards to which we may be subject.A successful claim for which we are not fully insured could have a material adverse effect on our financial condition, results of operations and cash flows. As discussed above, we maintain insurance policies to cover some of our risk of loss associated with our operations.We maintain the amount of insurance we believe is prudent based on our estimated loss potential.However, not all of our business activities can be insured at the levels we desire because of either limited market availability or unfavorable economics (limited coverage for the underlying cost). Our energy and marine insurance is renewed annually on July1 and covers a twelve-month period from July1 to June30. We maintain Hull and Increased Value insurance, which provides coverage for physical damage up to an agreed amount for each vessel.The deductibles are $1.0million on the Q4000, the HPI and the Well Enhancer, and $500,000 on the Seawell and the Helix534.In addition to the primary deductibles, the vessels are subject to an annual aggregate deductible of $5 million.We also carry Protection and Indemnity (“P&I”) insurance which covers liabilities arising from the operation of the vessels and General Liability insurance which covers liabilities arising from construction operations.The deductible on both the P&I and General Liability is $100,000 per occurrence.Onshore employees are covered by Workers’ Compensation.Offshore employees and marine crews are covered by our Maritime Employers Liability insurance policy which covers Jones Act exposures and includes a deductible of $100,000 per occurrence plus a $1.0million annual aggregate deductible.In addition to the liability policies described above, we currently carry various layers of Umbrella Liability for total limits of $500 million in excess of primary limits.Our self-insured retention on our medical and health benefits program for employees is $250,000 per participant. We also maintain Operator Extra Expense coverage that provides up to $150 million of coverage per each loss occurrence for a well control issue.Separately, we also maintain $500 million of liability insurance and $150 million of oil pollution insurance.For any given oil spill event we have up to $650 million of insurance coverage. We customarily have reciprocal agreements with our customers and vendors in which each contracting party is responsible for its respective personnel.Under these agreements we are indemnified against third party claims related to the injury or death of our customers’ or vendors’ personnel.With respect to well work by our contracting services operations, the customer is generally contractually responsible for pollution emanating from the well.We separately maintain additional coverage for an amount up to $100 million that would cover us under certain circumstances against any such third party claims associated with well control events. 13 Table of Contents EMPLOYEES As of December31, 2013, we had approximately 1,600employees, of which approximately 765 were salaried personnel.As of December31, 2013, we also contracted with third parties to utilize 25 non-U.S.citizens to crew our foreign flagged vessels.Our employees do not belong to a union nor are they employed pursuant to any collective bargaining agreement or any similar arrangement.We believe our relationship with our employees and foreign crew members is favorable. WEBSITE AND OTHER AVAILABLE INFORMATION We maintain a website on the Internet with the address of www.HelixESG.com.Copies of this Annual Report for the year ended December31, 2013, and previous and subsequent copies of our Quarterly Reports on Form10-Q and any Current Reports on Form8-K, and any amendments thereto, are or will be available free of charge at such website as soon as reasonably practicable after they are filed with, or furnished to, the Securities and Exchange Commission (“SEC”).In addition, the Investor Relations portion of our website contains copies of our Code of Conduct and Business Ethics and our Code of Ethics for Chief Executive Officer and Senior Financial Officers.We make our website content available for informational purposes only.Information contained on our website is not part of this report and should not be relied upon for investment purposes.Please note that prior to March6, 2006, the name of the Company was CalDive International, Inc. The general public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at 450Fifth Street, N.W., Washington,D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.We are an electronic filer, and the SEC maintains an Internet website that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us.The Internet address of the SEC’s website is www.sec.gov. We intend to satisfy the requirement under Item 5.05 of Form8-K to disclose any amendments to our Code of Conduct and Business Ethics and our Code of Ethics for Chief Executive Officer and Senior Financial Officers and any waiver from any provision of those codes by posting such information in the Investor Relations section of our website at www.HelixESG.com. CERTAIN DEFINITIONS Defined below are certain terms helpful to understanding our business that are located through this Annual Report: BOEM: The Bureau of Ocean Energy Management (“BOEM”) is responsible for managing environmentally and economically responsible development of the U.S. offshore resources.Its functions include offshore leasing, resource evaluation, review and administration of oil and gas exploration and development plans, renewable energy development, National Environmental Policy Act analysis and environmental studies. BSEE: The Bureau of Safety and Environmental Enforcement (“BSEE”) is responsible for safety and environmental oversight of offshore oil and gas operations, including permitting and inspections, of offshore oil and gas operations.Its functions include the development and enforcement of safety and environmental regulations, permitting offshore exploration, development and production, inspections, offshore regulatory programs, oil spill response and newly formed training and environmental compliance programs. Deepwater:Water depths exceeding 1,000feet. Dynamic Positioning (DP):Computer directed thruster systems that use satellite based positioning and other positioning technologies to ensure the proper counteraction to wind, current and wave forces enabling the vessel to maintain its position without the use of anchors. 14 Table of Contents DP-2:Two DP systems on a single vessel providing the redundancy which allows the vessel to maintain position even with the failure of one DP system, required for vessels which support both manned diving and robotics and for those working in close proximity to platforms.DP-2 is necessary to provide the redundancy required to support safe deployment of divers, while only a single DP system is necessary to support ROV operations. IRM:Inspection, repair and maintenance. Life of Field Services:Services performed on offshore facilities, trees and pipelines from the beginning to the end of the economic life of an oil field, including installation, inspection, maintenance, repair, well intervention and abandonment. QHSE:Quality, Health, Safety and Environmental programs to protect the environment, safeguard employee health and avoid injuries. Remotely Operated Vehicle (ROV):Robotic vehicles used to complement, support and increase the efficiency of diving and subsea operations and for tasks beyond the capability of manned diving operations. ROVDrill:ROV deployed coring system developed to take advantage of existing ROV technology.The coring package, deployed with the ROV system, is capable of taking cores from the seafloor in water depths up to 3,000 meters.Because the system operates from the seafloor there is no need for surface drilling strings and the larger support spreads required for conventional coring. Saturation Diving:Saturation diving, required for work in water depths between 200 and 1,000feet, involves divers working from special chambers for extended periods at a pressure equivalent to the pressure at the work site. Spar:Floating production facility anchored to the sea bed with catenary mooring lines. Spot Market:Prevalent market for subsea contracting in the Gulf of Mexico, characterized by projects that are generally short in duration and often on a turnkey basis.These projects often require constant rescheduling and the availability or interchangeability of multiple vessels. Subsea Construction Vessels:Subsea services are typically performed with the use of specialized construction vessels which provide an above-water platform that functions as an operational base for divers and ROVs.Distinguishing characteristics of subsea construction vessels include DP systems, saturation diving capabilities, deck space, deck load, craneage and moonpool launching.Deck space, deck load and craneage are important features of a vessel’s ability to transport and fabricate hardware, supplies and equipment necessary to complete subsea projects. Tension Leg Platform (TLP):A floating production facility anchored to the seabed with tendons. Trencher or Trencher System:A subsea robotics system capable of providing post lay trenching, inspection and burial (PLIB) and maintenance of submarine cables and flowlines in water depths of 30 to 7,200feet across a range of seabed and environmental conditions. Well Intervention Services:Activities related to well maintenance and production management/enhancement services.Our well intervention operations include the utilization of slickline and electric line services, pumping services, specialized tooling and coiled tubing services. 15 Table of Contents Item1A.Risk Factors Shareholders should carefully consider the following risk factors in addition to the other information contained herein.You should be aware that the occurrence of the events described in these risk factors and elsewhere in this Annual Report could have a material adverse effect on our business, results of operations and financial position. Business Risks Our results of operations could be adversely affected if our business assumptions do not prove to be accurate or if adverse changes occur in our business environment, including the following areas: • changes in laws or regulations, including laws relating to the environment or to the oil and gas industry in general, and other factors, many of which are beyond our control; • general global economic and business conditions, which affect demand for oil and natural gas and, in turn, our business; • our ability to manage risks related to our business and operations; • our ability to manage shipyard construction, and upgrades and modifications of our vessels; • our ability to compete against companies that provide more services and products than we do, including “integrated service companies”; • our ability to attract and retain skilled, trained personnel to provide technical services and support for our business; • our ability to procure sufficient supplies of materials essential to our business in periods of high demand, and to reduce our commitments for such materials in periods of low demand; and • consolidation by our customers, which could result in loss of a customer. Enhanced regulations for deepwater drilling offshore the United States may reduce the need for our services in the Gulf of Mexico. Under enhanced safety standards, in order for an operator to conduct deepwater drilling, it is required to comply with existing and newly developed regulations and standards.The BSEE conducts many inspections of deepwater drilling operations for compliance with its regulations, including but not limited to the testing of blowout preventers, before drilling may commence.Operators also need to comply with the Safety and Environmental Management System (SEMS Rule) within the deadlines specified by the regulation, and ensure that their contractors have SEMS compliant safety and environmental policies.Additionally, each operator must demonstrate that it has enforceable obligations that ensure that containment resources are available promptly in the event of a deepwater blowout, regardless of the company or operator involved.It is expected that the BOEM and BSEE will continue to issue further regulations regarding deepwater offshore drilling.Our contracting services business, a significant portion of which is in the Gulf of Mexico, provides development services to newly drilled wells, and therefore relies heavily on the industry’s drilling of new oil and gas wells.With respect to our services business, if the issuance of permits is significantly delayed, or if demand for our services is decreased or delayed because other oil and gas operations are delayed or reduced due to increased costs, demand for our services in the Gulf of Mexico may also decline.Moreover, if our vessels are not redeployed to other locations where we can provide our services at a profitable rate, our business, financial condition and results of operations would be materially affected. The potential increased costs of complying with new regulations on offshore drilling in the U.S. Gulf of Mexico and potentially in other areas around the world, may impact the need for our services in those areas. Exploration and development activities and the production and sale of oil and gas are subject to extensive federal, state, local and international regulations.We cannot predict with any certainty the substance or effect of any new or additional regulations in the United States or in other areas around the world including the increase in costs or delays associated with such regulations.If the United States or other countries where we operate enact stricter restrictions on offshore drilling or further regulate offshore drilling and increase costs for our customers, our business, financial condition and results of operations could be materially affected. 16 Table of Contents Government Regulation, including recent legislative initiatives, may affect our business operations. Numerous federal and state regulations affect our operations.Current regulations are constantly reviewed by the various agencies at the same time that new regulations are being considered and implemented, and could include regulations pertaining to contracting service operators such as ourselves.The regulatory burden upon the oil and gas industry increases the cost of doing business and consequently affects our profitability.Potential legislation and/or regulatory actions could increase our costs and reduce our liquidity, delay our operations or otherwise alter the way we conduct our business.Exploration and development activities and the production and sale of oil and gas are subject to extensive federal, state, local and international regulations. Our operations are subject to a variety of national (including federal, state and local) and international laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection.Numerous domestic and foreign governmental agencies issue rules and regulations to implement and enforce such laws that are often complex and costly to comply with and that carry substantial administrative, civil and possibly criminal penalties for failure to comply.Under these laws and regulations, we may be liable for remediation or removal costs, damages and other costs associated with releases of hazardous materials, including oil into the environment, and such liability may be imposed on us even if the acts that resulted in the releases were in compliance with all applicable laws at the time such acts were performed. A variety of regulatory developments, proposals or requirements and legislative initiatives have been introduced in the domestic and international regions in which we operate that are focused on restricting the emission of carbon dioxide, methane and other greenhouse gases.For example, the U.S. Congress has from time to time considered legislation to reduce greenhouse gas emissions, and almost one-half of the states already have taken legal measures to reduce greenhouse gas emissions, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs. In 2007, the U.S. Supreme Court held in Massachusetts, et al. v. EPA that greenhouse gases are an “air pollutant” under the federal Clean Air Act and thus subject to future regulation.In December2009, the EPA issued an “endangerment and cause or contribute finding” for greenhouse gases under the federal Clean Air Act, which allowed the EPA to proceed with the adoption and implementation of regulations that would restrict emissions of greenhouse gases under existing provisions of the federal Clean Air Act.Since 2009, the EPA has issued regulations that, among other things, require a reduction of emissions of greenhouse gases from motor vehicles and that impose greenhouse gas emission limitations in Clean Air Act permits for certain stationary sources.The EPA has received petitions to regulate greenhouse gas emissions from marine vessels, but we are currently unaware of any rulemaking projects initiated pursuant to the petitions. Additionally, in October2009, the EPA published a final rule requiring the reporting of greenhouse gas emissions from specified large greenhouse gas sources in the United States on an annual basis, beginning in 2011 for emissions occurring in 2010.In November2010, the EPA expanded its greenhouse reporting rule to include onshore petroleum natural gas production, offshore petroleum and natural gas production, onshore natural gas processing, natural gas transmission, underground natural gas storage, liquefied natural gas storage, liquefied natural gas import and export, and natural gas distribution facilities.Under these rules, reporting of greenhouse gas emissions from such facilities is required on an annual basis. These regulatory developments and legislative initiatives may curtail production and demand for fossil fuels such as oil and gas in areas of the world where our customers operate and thus adversely affect future demand for our services, which may in turn adversely affect our future results of operations.In addition, changes in environmental laws and regulations, or claims for damages to persons, property, natural resources or the environment, could result in substantial costs and liabilities, and thus there can be no assurance that we will not incur significant environmental compliance costs in the future.Such environmental liability could substantially reduce our net income and could have a significant impact on our financial ability to carry out our operations. 17 Table of Contents The application of the Jones Act (which regulates the kind of vessels that can carry goods between ports of the US) to offshore oil and gas work in the US is interpreted in large part by letter rulings of the U.S. Customs and Border Protection Agency (“CBP”).The cumulative effect of these letter rulings has been to establish a framework for offshore operators to understand when an operation can be carried out by a foreign flag vessel and when it must be carried out by a coastwise qualified US flag vessel.In early 2010, CBP and its parent agency, the Department of Homeland Security (“DHS”), initiated a proposed rulemaking that would have been subject to public comment following publication in the Federal Register.The proposed rulemaking would have largely reversed the holdings of years of letter rulings from the CBP regarding the application of the Jones Act to offshore oil and gas work.The agencies subsequently withdrew the proposed rulemaking before it was published in the Federal Register.If DHS or CBP re-proposes a change to the application of the Jones Act similar to that originally proposed by CBP, and such proposal is adopted, or if CBP issues one or more letter rulings that interprets the Jones Act as being more restrictive to the operation of foreign flag vessels, such a development could potentially lead to operational delays or increased operating costs in instances where we would be required to hire coastwise qualified vessels that we currently do not own, in order to transport certain merchandise to projects on the OCS.This could increase our costs of compliance and doing business and make it more difficult to perform our offshore services in the US. Economic downturn and lower oil and natural gas prices could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions and the condition of the oil and gas industry.Certain economic data indicates the global economy faces an uncertain outlook.The consequences of a prolonged period of little or no economic growth will likely result in a lower level of activity and increased uncertainty regarding the direction of energy prices and the capital and commodity markets, which will likely contribute to decreased offshore exploration and drilling.A lower level of offshore exploration and drilling could have a material adverse effect on the demand for our services.In addition, a general decline in the level of economic activity might result in lower commodity prices, which may also adversely affect demand for and revenues from our services.The extent of the impact of these factors on our results of operations and cash flows depends on the length and severity of the decreased demand for our services and lower commodity prices. Continued market deterioration could also jeopardize the performance of certain counterparty obligations, including those of our insurers, customers and financial institutions.Although we assess the creditworthiness of our counterparties, prolonged business decline or disruptions as a result of economic slow-down or lower commodity prices could lead to changes in a counterparty’s liquidity and increase our exposure to credit risk and bad debts.In the event any such party fails to perform, our financial results could be adversely affected and we could incur losses and our liquidity could be negatively impacted. Our services are adversely affected by low oil and gas prices and by the cyclicality of the oil and gas industry. Conditions in the oil and natural gas industry are subject to factors beyond our control.Our services are substantially dependent upon the condition of the oil and gas industry, and in particular, the willingness of oil and gas companies to make capital expenditures for offshore exploration, development, drilling and production operations.The level of capital expenditures generally depends on the prevailing view of future oil and gas prices, which are influenced by numerous factors affecting the supply and demand for oil and gas, including, but not limited to: • worldwide economic activity; • demand for oil and natural gas, especially in the United States, Europe, China and India; • economic and political conditions in the Middle East and other oil-producing regions; • actions taken by OPEC; • the availability and discovery rate of new oil and natural gas reserves in offshore areas; • the exploration and production of shale oil and natural gas; • the cost of offshore exploration for and production and transportation of oil and gas; • the ability of oil and natural gas companies to generate funds or otherwise obtain external capital for exploration, development and production operations; • the sale and expiration dates of offshore leases in the United States and overseas; • technological advances affecting energy exploration, production, transportation and consumption; • weather conditions; • environmental and other governmental regulations; and • tax laws, regulations and policies. 18 Table of Contents A sustained period of low drilling and production activity or lower commodity prices would likely have a material adverse effect on our financial position, cash flows and results of operations. Vessel upgrade, repair and construction projects are subject to risks, including delays, cost overruns, and failure to secure drilling contracts. We are constructing two newbuild semisubmersible well intervention vessels, the Q5000 and the Q7000.We are also constructing additional ROVs and trenchers.We may also commence the construction of additional vessels for our fleet from time to time without first obtaining service contracts covering any such vessel.Our failure to secure service contracts for vessels under construction prior to deployment could adversely affect our financial position, results of operations and cash flows. Depending on available opportunities, we may construct additional vessels for our fleet in the future.In addition, we incur significant upgrade, refurbishment and repair expenditures on our fleet from time to time.Some of these expenditures are unplanned.These projects are subject to risks of delay or cost overruns inherent in any large construction project resulting from numerous factors, including the following: • shortages of equipment, materials or skilled labor; • unscheduled delays in the delivery of ordered materials and equipment; • unanticipated increases in the cost of equipment, labor and raw materials, particularly steel; • weather interferences; • difficulties in obtaining necessary permits or in meeting permit conditions; • design and engineering problems; • political, social and economic instability, war and civil disturbances; • delays in customs clearance of critical parts or equipment; • financial or other difficulties or failures at shipyards and suppliers; • disputes with shipyards and suppliers; and • work stoppages and other labor disputes. Delays in the delivery of vessels being constructed or undergoing upgrade, refurbishment or repair may result in delay in contract commencement, resulting in a loss of revenue and cash flow to us, and may cause our customers to seek to terminate or shorten the terms of their contract, or seek delay damages, under applicable late delivery clauses, if any.For example, the recently announced contracts for our chartered vessels in Brazil have penalty provisions for late delivery.In the event of termination of one of these contracts, we may not be able to secure a replacement contract on as favorable terms, if at all.The estimated capital expenditures for vessels, upgrades, refurbishments and construction projects could materially exceed our planned capital expenditures.Moreover, our vessels undergoing upgrade, refurbishment and repair may not earn a day rate during the period they are out-of-service. Additionally, as vessels age, they are more likely to be subject to higher maintenance and repair activities and thus suffer lower levels of utilization.Any significant period of unplanned maintenance and repairs related to our vessels could materially affect our results of operations and operating cash flows. Time chartering of our ROV support vessels requires us to make payments regardless of utilization and revenue generation, which could adversely affect our operations. Most of our ROV support vessels are under long-term time charter contracts.Should we not have work for those vessels, we are still required to make time charter payments, and making those payments absent revenue generation could have an adverse effect on our financial position, results of operations and cash flows. Our contracting business typically declines in winter, and bad weather in the Gulf of Mexico or North Sea can adversely affect our operations. Marine operations conducted in the Gulf of Mexico and North Sea are seasonal and depend, in part, on weather conditions.Historically, we have enjoyed our highest vessel utilization rates during the summer and fall when weather conditions are favorable for offshore exploration, development and construction activities.We typically have experienced our lowest utilization rates in the first quarter.As is common in the industry, we may bear the risk of delays caused by some adverse weather conditions.Accordingly, our results in any one quarter are not necessarily indicative of annual results or continuing trends. 19 Table of Contents Certain areas in and near the Gulf of Mexico and North Sea experience unfavorable weather conditions including hurricanes and other extreme weather conditions on a relatively frequent basis.Substantially all of our facilities and assets offshore and along the Gulf of Mexico and the North Sea are susceptible to damage and/or total loss by these storms.Damage caused by high winds and turbulent seas could potentially cause us to curtail service operations for significant periods of time until damage can be assessed and repaired.Moreover, even if we do not experience direct damage from any of these storms, we may experience disruptions in our operations because customers may curtail their development activities due to damage to their platforms, pipelines and other related facilities. Our current backlog for our services may not be ultimately realized, and our contracts may be terminated early. As of December31, 2013, backlog for our services supported by written agreements or contracts totaled $2.0 billion, of which $846.0 million is expected to be performed in 2014.Although historically our service contracts were of relatively short duration, over the last several years we have been entering into longer term contracts, specifically in the Gulf of Mexico and more recently, offshore Brazil.As a consequence, we incur capital costs which we expect to recover over the term of the contracts, we charter vessels over the terms of and for the purpose of performing contracts, and/or we forego other contracting opportunities for the term of these contracts.We may not be able to perform under these contracts due to events beyond our control, and because of this and other various reasons, including our perceived non-performance, our customers may seek to cancel, terminate, suspend or renegotiate our contracts.In addition, some of our customers could experience liquidity issues or could otherwise be unable or unwilling to perform under the contract, which could lead a customer to seek to repudiate, cancel or renegotiate a contract.Our inability or the inability of our customers to perform under our or their contractual obligations, or the early cancellation or termination of our contracts by our customers, could have a material adverse effect on our financial position, results of operations and cash flows. The operation of marine vessels is risky, and we do not have insurance coverage for all risks. Marine construction involves a high degree of operational risk.Hazards, such as vessels sinking, grounding, colliding and sustaining damage from severe weather conditions, are inherent in marine operations.These hazards can cause personal injury or loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage, and suspension of operations.Damage arising from such occurrences may result in lawsuits asserting large claims.Insurance may not be sufficient or effective under all circumstances or against all hazards to which we may be subject.A successful claim for which we are not fully insured could have a material adverse effect on us.Moreover, we cannot assure you that we will be able to maintain adequate insurance in the future at rates that we consider reasonable.As a result of market conditions, premiums and deductibles for certain of our insurance policies have increased substantially and could escalate further.In some instances, certain insurance could become unavailable or available only for reduced amounts of coverage.For example, insurance carriers are now requiring broad exclusions for losses due to war risk and terrorist acts and limitations for wind storm damages.The current insurance on our vessels, in some cases, is in amounts approximating book value, which could be less than replacement value.In the event of property loss due to a catastrophic marine disaster, mechanical failure, collision or other event, insurance may not cover a substantial loss of revenues, increased costs and other liabilities, and therefore, the loss of any of our large vessels could have a material adverse effect on us. Our customers may be unable or unwilling to indemnify us. Consistent with standard industry practice, we typically obtain contractual indemnification from our customers whereby they agree to protect and indemnify us for liabilities resulting from various hazards associated with the drilling industry.We can provide no assurance, however, that our customers will be willing or financially able to meet these indemnification obligations.Also, we may choose not to enforce these indemnities because of business reasons. Failure to comply with the U.S. Foreign Corrupt Practices Act or foreign anti-bribery legislation could have an adverse impact on our business. The U.S. Foreign Corrupt Practices Act (the “FCPA”) and similar anti-bribery laws in other jurisdictions, including the United Kingdom Bribery Act 2010, generally prohibit companies and their intermediaries from making improper payments to foreign officials for the purpose of obtaining or retaining 20 Table of Contents business. We operate in many parts of the world that have experienced governmental corruption to some degree and, in certain circumstances, strict compliance with anti-bribery laws may conflict with local customs and practices and impact our business. Although we have programs in place covering compliance with anti-bribery legislation, any failure to comply with the FCPA or other anti-bribery legislation could subject us to civil and criminal penalties or other sanctions, which could have a material adverse effect on our business, financial position, results of operations and cash flows, and cause certain reputational damage. We could also face fines, sanctions and other penalties from authorities in the relevant foreign jurisdictions, including prohibition of our participating in or curtailment of business operations in those jurisdictions and the seizure of rigs or other assets. Lack of access to the credit market could negatively impact our ability to operate our business and to execute our business strategy. Access to financing may be limited and uncertain, especially in times of economic weakness.If capital and credit markets are limited, we may incur increased costs associated with any additional financing we may require for future operations.Additionally, if capital and credit markets are limited, this could potentially result in our customers curtailing their capital and operating expenditure programs, which could result in a decrease in demand for our vessels and a reduction in fees and/or utilization.In addition, certain of our customers could experience an inability to pay suppliers, including us, in the event they are unable to access capital markets as needed to fund their business operations.Likewise, our suppliers may be unable to sustain their current level of operations, fulfill their commitments and/or fund future operations and obligations, each of which could adversely affect our operations.Continued lower levels of economic activity and weakness in the credit markets could also adversely affect our ability to implement our strategic objectives and dispose of non-core business assets. Our forward-looking statements assume that our lenders, insurers and other financial institutions will be able to fulfill their obligations under our various credit agreements, insurance policies and contracts.If any of our significant financial institutions were unable to perform under such agreements, and if we were unable to find suitable replacements at a reasonable cost, our results of operations, liquidity and cash flows could be adversely impacted. Our indebtedness and the terms of our indebtedness could impair our financial condition and our ability to fulfill our debt obligations. As of December31, 2013, we had $566.2million of consolidated indebtedness outstanding.The level of indebtedness may have an adverse effect on our future operations, including: • limiting our ability to obtain additional financing on satisfactory terms to fund our working capital requirements, capital expenditures, acquisitions, investments, debt service requirements and other general corporate requirements; • increasing our vulnerability to a continued general economic downturn, competition and industry conditions, which could place us at a disadvantage compared to our competitors that are less leveraged; • increasing our exposure to potential rising interest rates because a portion of our current and potential future borrowings are at variable interest rates; • reducing the availability of our cash flows to fund our working capital requirements, capital expenditures, acquisitions, investments and other general corporate requirements because we will be required to use a substantial portion of our cash flows to service debt obligations; • limiting our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate;and • limiting our ability to expand our business through capital expenditures or pursuit of acquisition opportunities due to negative covenants in senior secured credit facilities that place annual and aggregate limitations on the types and amounts of investments that we may make, and limit our ability to use proceeds from asset sales for purposes other than debt repayment (except in certain circumstances where proceeds may be reinvested under criteria set forth in our credit agreements). 21 Table of Contents A prolonged period of weak economic activity may make it increasingly difficult to comply with our covenants and other restrictions in agreements governing our debt.Our ability to comply with these covenants and other restrictions may be affected by the economic conditions and other events beyond our control.If we fail to comply with these covenants and other restrictions, it could lead to an event of default, the possible acceleration of our repayment of outstanding debt and the exercise of certain remedies by the lenders, including foreclosure against our collateral. Our operations outside of the United States subject us to additional risks. Our operations outside of the United States are subject to risks inherent in foreign operations, including, without limitation: • the loss of revenue, property and equipment from expropriation, nationalization, war, insurrection, acts of terrorism and other political risks; • increases in taxes and governmental royalties; • changes in laws and regulations affecting our operations, including changes in customs, assessments and procedures, and changes in similar laws and regulations that may affect our ability to move our assets in and out of foreign jurisdictions; • renegotiation or abrogation of contracts with governmental entities; • changes in laws and policies governing operations of foreign-based companies; • currency restrictions and exchange rate fluctuations; • world economic cycles; • restrictions or quotas on production and commodity sales; • limited market access; and • other uncertainties arising out of foreign government sovereignty over our international operations. In addition, laws and policies of the United States affecting foreign trade and taxation may also adversely affect our international operations. Our consolidated financial results are reported in U.S. dollars while certain assets and other reported items are denominated in the currencies of other countries, creating currency translation risk. The reporting currency for our consolidated financial statements is the U.S. dollar.Certain of our assets, liabilities, revenues and expenses are denominated in other countries’ currencies.Those assets, liabilities, revenues and expenses are translated into U.S. dollars at the applicable exchange rates to prepare our consolidated financial statements.Therefore, increases or decreases in exchange rates between the U.S. dollar and those other currencies affect the value of those items as reflected in our consolidated financial statements, even if their value remains unchanged in their original currency.Substantial fluctuations in the value of the U.S. dollar could have a significant impact on our results. We may not be able to compete successfully against current and future competitors. The oilfield services business in which we operate is highly competitive.Several of our competitors are substantially larger and have greater financial and other resources than we have.If other companies relocate or acquire vessels for operations in the Gulf of Mexico, North Sea, Asia Pacific or West Africa regions, levels of competition may increase and our business could be adversely affected. In addition, in a few countries, the national oil companies have formed subsidiaries to provide oilfield services for them, competing with services provided by us.To the extent this practice expands, our business could be adversely impacted. The loss of the services of one or more of our key employees, or our failure to attract and retain other highly qualified personnel in the future, could disrupt our operations and adversely affect our financial results. Our industry has lost a significant number of experienced professionals over the years due to its cyclical nature, which is attributable, among other reasons, to the volatility in commodity prices.Our continued success depends on the active participation of our key employees.The loss of our key people could adversely affect our operations. 22 Table of Contents In addition, the delivery of our services requires personnel with specialized skills and experience.As a result, our ability to remain productive and profitable will depend upon our ability to employ and retain skilled workers.Our ability to expand our operations depends in part on our ability to increase the size of our skilled labor force.The demand for skilled workers in our industry is high, and the supply is limited.In addition, although our employees are not covered by a collective bargaining agreement, the marine services industry has in the past been targeted by maritime labor unions in an effort to organize Gulf of Mexico employees.A significant increase in the wages paid by competing employers or the unionization of our Gulf of Mexico employees could result in a reduction of our labor force, increases in the wage rates that we must pay or both. If either of these events were to occur, our capacity and profitability could be diminished and our growth potential could be impaired. If we fail to effectively manage our growth strategy, our results of operations could be harmed. Our current strategy is to expand our well intervention and robotics businesses.We must plan and manage our growth effectively to achieve increased revenue and maintain profitability in our evolving market.If we fail to effectively manage current and future growth, our results of operations could be adversely affected.In the past, our growth has placed significant demands on our personnel, management and other resources.We must continue to improve our operational, financial, management and legal compliance information systems to keep pace with the planned expansion of our services. Information security breaches or business system disruptions may adversely affect our business. We rely on our information technology infrastructure and management information systems to operate and record aspects of our business.Although we take measures to protect our information assets, our security measures may not detect or prevent every attempted breach.We may be subject to information security breaches caused by, among other things, illegal hacking, computer viruses, or acts of vandalism or terrorism.A breach could result in an interruption in our operations, unauthorized publication of our confidential business or proprietary information, unauthorized release of customer or employee data, violation of privacy or other laws, and exposure to litigation.Any such breach could materially harm our business and operating results. Certain provisions of our corporate documents and Minnesota law may discourage a third party from making a takeover proposal. Our Articles of Incorporation give our Board of Directors the authority, without any action by our shareholders, to fix the rights and preferences on up to 4,994,000shares of undesignated preferred stock, including dividend, liquidation and voting rights.In addition, our by-laws divide the Board of Directors into three classes.We are also subject to certain anti-takeover provisions of the Minnesota Business Corporation Act.We also have employment arrangements with all of our executive officers that require cash payments in the event of a “change of control.”Any or all of the provisions or factors described above may discourage a takeover proposal or tender offer not approved by management and the Board of Directors and could result in shareholders who may wish to participate in such a proposal or tender offer receiving less for their shares than otherwise might be available in the event of a takeover attempt. Other Risks Other risk factors could cause actual results to be different from the results we expect.The market price for our common stock, as well as other companies in the oil and natural gas industry, has been historically volatile, which could restrict our access to capital markets in the future.Other risks and uncertainties may be detailed from time to time in our filings with the SEC. Many of these risks are beyond our control.In addition, future trends for pricing, margins, revenue and profitability remain difficult to predict in the industries we serve and under current market, economic and political conditions.Forward-looking statements speak only as of the date they are made and, except as required by applicable law, we do not assume any responsibility to update or revise any of our forward-looking statements. 23 Table of Contents Item1B.Unresolved Staff Comments None. Item2.Properties OUR VESSELS We own a fleet of five vessels and 51 ROVs, four trenchers, and two ROVDrills.We also lease six vessels.Currently all of our vessels, both owned and chartered, have DP capabilities specifically designed to respond to the deepwater market requirements.Our Seawell and Well Enhancer vessels have built-in saturation diving systems. Listing of Vessels and Robotics Assets Related to Operations (1) Flag State Placed in Service (2) Length (Feet) Berths SAT Diving DP Crane Capacity (tons) Floating Production Unit— Helix Producer I (4) Bahamas 4/2009 95 — DP 26 and 26 Well Intervention— Q4000 (5) U.S. 4/2002 — DP 160 and 360; 600 Derrick Seawell U.K. 7/2002 Capable DP 65 and 130; 80 Derrick Well Enhancer U.K. 10/2009 Capable DP 100; 150 Derrick Skandi Constructor (7) Bahamas 4/2013 — DP 150; 140 Derrick Helix 534 Panama 2/2014 — DP 600 Derrick Robotics— 51 ROVs, 4 Trenchers and 2 ROVDrills (3), (6) — Various — Olympic Canyon (7) Norway 4/2006 87 — DP Olympic Triton (7) Norway 11/2007 87 — DP Deep Cygnus (7) Panama 4/2010 92 — DP 150 and 25 Grand Canyon (7) Panama 10/2012 — DP Rem Installer (7) Norway 7/2013 — DP Under government regulations and our insurance policies, we are required to maintain our vessels in accordance with standards of seaworthiness and safety set by government regulations and classification organizations.We maintain our fleet to the standards for seaworthiness, safety and health set by the ABS, Bureau Veritas (“BV”), Det Norske Veritas (“DNV”), Lloyds Register of Shipping (“Lloyds”), and the USCG. ABS, BV, DNV and Lloyds are classification societies used by ship owners to certify that their vessels meet certain structural, mechanical and safety equipment standards. Represents the date we placed the vessel in service and not the date of commissioning. Subject to security agreements securing our Credit Agreement described in Note7. Following the initial conversion of this vessel from a former ferry vessel into a DP floating production unit, additional topside production equipment was added to the vessel and it was certified for oil and natural gas processing work in June2010 (see “Production Facilities”).The topside production equipment is subject to security agreements securing our Credit Agreement (Note7). Subject to vessel mortgage securing our MARAD debt described in Note7. Average age of our fleet of ROVs, trenchers and ROVDrills is approximately 6.7years. Leased. 24 Table of Contents The following table details the average utilization rate for our vessels by category (calculated by dividing the total number of days the vessels in this category generated revenues by the total number of calendar days in the applicable period) for the years ended December31, 2013, 2012 and 2011: Year Ended December 31, Well Intervention vessels 92 % 82 % 90 % ROVs 63 % 67 % 60 % Robotics vessels 88 % 92 % 92 % Subsea Construction vessels 92 % 84 % 54 % We incur routine dry dock, inspection, maintenance and repair costs pursuant to Coast Guard regulations in order to maintain our vessels in class under the rules of the applicable class society.The reduced well intervention utilization in 2012 reflects the downtime associated with the regulatory dry docks for our Q4000, Seawell and Well Enhancer vessels.In addition to complying with these requirements, we have our own vessel maintenance program that we believe permits us to continue to provide our customers with well maintained, reliable vessels.In the normal course of business, we charter other vessels on a short-term basis, such as tugboats, cargo barges, utility boats and additional robotics support vessels.The reduction in ROV and robotics vessel utilization in 2013 primarily reflects greater than usual seasonal declines in the North Sea in early 2013, and lower year-over-year trenching activities associated with the deferral of many previously anticipated 2013 trenching projects in the North Sea region until 2014 and beyond.The subsea construction vessel utilization in 2013 is attributed to the Caesar and the Express prior to the sale of these two vessels in mid-2013. PRODUCTION FACILITIES We own a 50% interest in Deepwater Gateway, a limited liability company in which Enterprise Products Partners L.P. is the other member.Deepwater Gateway was formed to construct, install and own the Marco Polo TLP in order to process production from Anadarko Petroleum Corporation’s Marco Polo field discovery at Green Canyon Block608, which is located in water depths of 4,300feet.Anadarko required processing capacity of 50,000barrels of oil per day and 150MMcf of natural gas per day for its Marco Polo field.The Marco Polo TLP was designed to process 120,000barrels of oil per day and 300MMcf of natural gas per day and payload with space for up to six subsea tiebacks. We also own a 20% interest in Independence Hub, an affiliate of Enterprise Products Partners L.P., that owns the Independence Hub platform, a 105-foot deep draft, semi-submersible platform located in Mississippi Canyon Block920 in a water depth of 8,000feet.Since July2007, Independence Hub has served as a regional hub for natural gas production from multiple ultra-Deepwater fields in the eastern Gulf of Mexico.The Independence Hub facility is capable of processing up to one Bcf per day of gas. Further, we, along with Kommandor Rømø, a Danish corporation, formed Kommandor LLC and converted a ferry vessel into the HPI, a dynamically positioned floating production vessel.The initial conversion of the HPI was completed in April2009, and we have chartered the vessel from Kommandor LLC.As of December31, 2013, we owned approximately 81% of Kommandor LLC.We have recently reached agreement with Kommandor Rømø to acquire its noncontrolling interests in Kommandor LLC for $20.1 million. After the initial conversion and our subsequent charter of the HPI, we installed, at 100% our cost, processing facilities and a disconnectable fluid transfer system on the vessel.The HPI is capable of processing up to 45,000barrels of oil and 80MMcf of natural gas daily.The initial deployment of the HPI was for use in the Macondo well control and containment efforts.Following those efforts, the HPI mobilized to the Phoenix field and has been processing its production since October2010.The HPI is contracted to remain in the Phoenix field through at least December31, 2016.The results of Kommandor LLC and the HPI are consolidated within our Production Facilities business segment (Note14). 25 Table of Contents FACILITIES Our corporate headquarters are located at 3505WestSam Houston Parkway North, Suite400, Houston, Texas.We own the Aberdeen (Dyce), Scotland facility and lease our other facilities.The list of our facilities as of January31, 2014 is as follows: Location Function Size Houston, Texas Helix Energy Solutions Group, Inc. Corporate Headquarters, Project Management, and Sales Office 118,630square feet (including 30,104square feet under a four-year sub-lease to a third party) Helix Subsea Construction, Inc. Corporate Headquarters Helix Well Ops, Inc. Corporate Headquarters, Project Management and Sales Office Canyon Offshore, Inc. Corporate, Management and Sales Office Kommandor LLC Corporate Headquarters Houston, Texas Canyon Offshore, Inc. Warehouse and Storage Facility 3.7 acres (Building: 22,000square feet) Aberdeen, Scotland Helix Well Ops (U.K.) Limited Corporate Offices and Operations 27,000square feet Aberdeen (Dyce), Scotland Canyon Offshore Limited Corporate Offices, Operations and Sales Office 3.9acres (Building: 42,463square feet, including 7,000square feet under a three-year sub-lease to a third party) Energy Resource Technology (U.K). Limited Corporate Offices Singapore Canyon Offshore International Corp Corporate, Operations and Sales Office 22,486square feet Helix Offshore Crewing Service Pte. Ltd. Corporate Headquarters Item3.Legal Proceedings On July8, 2011, a shareholder derivative lawsuit styled City of Sterling Heights Police & Fire Retirement System v. Owen Kratz, et al. was filed in the United States District Court for the Southern District of Texas, Houston Division.In the suit, the plaintiff makes claims against our Board of Directors, certain of our former directors, certain of our current and former executives, and the independent compensation consultant to the Compensation Committee of our Board of Directors, for breaches of the fiduciary duty of loyalty, unjust enrichment and aiding and abetting the alleged breaches of fiduciary duty relating to the long-term equity awards granted in 2010 to the Company’s then executive officers who are defendants.The defendants filed a motion to dismiss the claim asserting that the plaintiff has not (i) pled specific facts excusing its failure to make pre-suit demand on our Board of Directors as required by Minnesota law; (ii) filed proper verification; or (iii) stated a claim.A ruling regarding the motion is pending. On May12, 2012, a shareholder derivative lawsuit styled Mark Lucas v. Owen Kratz, et al. was filed in the 270th Judicial District in the District Court of Harris County, Texas.In the suit, the plaintiff makes claims against our Board of Directors, certain of our former directors, certain of our current and former executive officers and the independent compensation consultant to the Compensation Committee of our Board of Directors, for breaches of the fiduciary duties of candor, good faith and loyalty, unjust enrichment and aiding and abetting the alleged breaches of fiduciary duty relating to the long-term equity awards granted in 2010 to certain of our executive officers.This case is essentially a “copycat” complaint asserting similar causes of action arising out of the same facts as set forth in the federal action described above.The plaintiff is generally demanding disgorgement of the excessive compensation, restraint on the 26 Table of Contents disposition/exercise of the alleged improperly awarded equity, implementation of additional internal controls, and attorney’s fees and costs of litigation. The defendants filed motions to stay and dismiss the proceeding, which motions were denied by the trial court judge. The defendants then filed a petition for a writ of mandamus with the state appellate court, in which they requested that court to direct the district court to grant the motion to stay or dismiss the case. The appellate court denied the request to grant mandamus with respect to this requested relief, but did grant a writ of mandamus ordering the lower court to vacate its ruling to the extent the plaintiff failed to plead with particularity that our Board of Directors wrongfully refused his demand, and that he was a shareholder of record at the relevant time. A special committee of our Board of Directors has since determined to reject the plaintiff’s demand regarding this matter, and based on this rejection, as well as the plaintiff’s pleadings, the defendants filed a motion for summary judgment in December 2013, which is pending before the court. We are currently undergoing a value added tax (“VAT”) audit from the State of Andhra Pradesh, India (the “State”) for the tax years 2010, 2009, 2008 and 2007 related to an Indian subsea construction and diving contract that we entered into in December2006.We believe that we have complied with all rules and regulations as related to VAT in the State and we anticipate no additional assessments as a result of this audit. Item4.Mine Safety Disclosures Not applicable. Executive Officers of the Company The executive officers of Helix are as follows: Name Age Position Owen Kratz 59 President and Chief Executive Officer and Director Anthony Tripodo 61 Executive Vice President and Chief Financial Officer Clifford V. Chamblee 54 Executive Vice President and Chief Operating Officer Alisa B. Johnson 56 Executive Vice President, General Counsel and Corporate Secretary Owen Kratz is President and Chief Executive Officer of Helix.He was named Executive Chairman in October2006 and served in that capacity until February2008 when he resumed the position of President and Chief Executive Officer.He was appointed Chairman in May1998 and served as the Company’s Chief Executive Officer from April1997 until October2006.Mr.Kratz served as President from 1993 until February 1999, and has served as a Director since 1990.He served as Chief Operating Officer from 1990 through 1997.Mr.Kratz joined Helix in 1984 and held various offshore positions, including saturation diving supervisor, and management responsibility for client relations, marketing and estimating.From 1982 to 1983, Mr.Kratz was the owner of an independent marine construction company operating in the Bay of Campeche.Prior to 1982, he was a superintendent for Santa Fe and various international diving companies, and a diver in the North Sea.From February2006 to December2011, Mr.Kratz was a member of the Board of Directors of Cal Dive International, Inc., a publicly-traded company, which was formerly a subsidiary of Helix.Mr.Kratz has a Bachelor of Science degree from State University of New York (SUNY). Anthony Tripodo was elected as Executive Vice President and Chief Financial Officer of Helix on June25, 2008.Mr.Tripodo oversees the finance, treasury, accounting, tax, information technology and corporate planning functions.Mr.Tripodo was a director of Helix from February2003 until June2008.Prior to joining Helix, Mr.Tripodo was the Executive Vice President and Chief Financial Officer of Tesco Corporation.From 2003 through the end of 2006, he was a Managing Director of Arch Creek Advisors LLC, a Houston based investment banking firm.From 1997 to 2003, Mr.Tripodo was Executive Vice President of Veritas DGC, Inc., an international oilfield service company specializing in geophysical services, including serving as Executive Vice President, Chief Financial Officer and Treasurer of Veritas from 1997 to 2001.Previously, Mr.Tripodo served 16years in various executive capacities with Baker Hughes, including serving as Chief Financial Officer of both the Baker Performance Chemicals and Baker Oil Tools divisions.Mr.Tripodo also has served as a director of three publicly-traded companies in the oilfield services industry in addition to his prior service as a director of Helix.He graduated Summa Cum Laude with a Bachelor of Arts degree from St. Thomas University (Miami). 27 Table of Contents Clifford V. Chamblee is Executive Vice President and Chief Operating Officer of Helix.He joined the Company in its robotics subsidiary, Canyon Offshore, Inc. (Canyon), in 1997.Mr.Chamblee served as President of Canyon from 2006 until 2011.Prior to becoming President of Canyon, Mr.Chamblee held several positions with increasing responsibilities at Canyon managing the operations of the company including as Senior Vice President and Vice President Operations from 1997 until 2006.Mr.Chamblee has been involved in the robotics industry for over 32years.From 1988 to 1997, Mr.Chamblee held various positions with Sonsub International, Inc., including Vice President Remote Systems, Marketing Manager and Operations Manager.From 1986 until 1988, he was Operations Manager and Superintendent for Helix (then known as Cal Dive).From 1981 until 1986, Mr.Chamblee held various positions for Oceaneering International/Jered, including ROV Superintendent and ROV Supervisor.Prior to 1981, he was an ROV Technician for Martech International. Alisa B. Johnson joined the Company as Senior Vice President, General Counsel and Secretary of Helix in September2006, and in November2008 became Executive Vice President, General Counsel and Secretary of the Company.Ms. Johnson oversees the legal, human resources and contracts and insurance functions.Ms.Johnson has been involved with the energy industry for over 23years.Prior to joining Helix, Ms.Johnson worked for Dynegy Inc. for nine years, at which company she held various legal positions of increasing responsibility, including Senior Vice President and Group General Counsel — Generation.From 1990 to 1997, Ms.Johnson held various legal positions at Destec Entergy, Inc.Prior to that Ms.Johnson was in private law practice.Ms.Johnson received her Bachelor of Arts degree Cum Laude from Rice University and her law degree Cum Laude from the University of Houston. PARTII Item5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is traded on the New York Stock Exchange (“NYSE”) under the symbol “HLX.”The following table sets forth, for the periods indicated, the high and low sale prices per share of our common stock: Common Stock Prices High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter (1) $ $ Through February18, 2014 On February18, 2014, the closing sale price of our common stock on the NYSE was $21.99 per share.As of February18, 2014, there were 365 registered shareholders and approximately 23,000 beneficial shareholders of our common stock. We have never declared or paid cash dividends on our common stock and do not intend to pay cash dividends in the foreseeable future.We currently intend to retain earnings, if any, for the future operation and growth of our business.In addition, our financing arrangements prohibit the payment of cash dividends on our common stock.See Management’s Discussion and Analysis of Financial Condition and Results of Operations “—Liquidity and Capital Resources.” 28 Table of Contents Shareholder Return Performance Graph The following graph compares the cumulative total shareholder return on our common stock for the period since December31, 2008 to the cumulative total shareholder return for (i) the stocks of 500 large-cap corporations maintained by Standard& Poor’s (“S&P 500”), assuming the reinvestment of dividends; (ii)the Philadelphia Oil Service Sector index (the “OSX”), a price-weighted index of leading oil service companies, assuming the reinvestment of dividends; and (iii)a peer group selected by us (the “Peer Group”) consisting of the following companies: Atwood Oceanics Inc., Dril-Quip, Inc., GulfMark Offshore, Inc., Hercules Offshore, Inc., Hornbeck Offshore Services, Inc., McDermott International, Inc., Oceaneering International, Inc., Oil States International, Inc., Rowan Companies, Inc., Superior Energy Services, Inc., TETRA Technologies, Inc., and Tidewater Inc.The returns of each member of the Peer Group have been weighted according to each individual company’s equity market capitalization as of December31, 2013 and have been adjusted for the reinvestment of any dividends.We believe that the members of the Peer Group provide services and products more comparable to us than those companies included in the OSX.The graph assumes $100 was invested on December31, 2008 in our common stock at the closing price on that date price and on December31, 2008 in the three indices presented.We paid no cash dividends during the period presented.The cumulative total percentage returns for the period presented are as follows: our stock—220.2%; the Peer Group—161.1%; the OSX—131.5%; and S&P 500—128.2%.These results are not necessarily indicative of future performance. Comparison of Five Year Cumulative Total Return among Helix, S&P 500, OSX and Peer Group As of December 31, Helix $ Peer Group Index $ Oil Service Index $ S&P 500 $ Source: Bloomberg Issuer Purchases of Equity Securities Period (a) Total number of shares purchased (1) (b) Average price paid per share (c) Total number of shares purchased as part of publicly announced program (2) (d) Maximum number of shares that may yet be purchased under the program (2) (3) October 1 to October 31, 2013 — $ — — — November 1 to November 30, 2013 — — — December 1 to December 31, 2013 — $ — 29 Table of Contents Includes shares delivered to the Company by employees in satisfaction of minimum withholding taxes upon vesting of restricted shares. Under the terms of our stock repurchase program, the issuance of shares to members of our Board of Directors and to certain employees, including shares issued to our employees under the Employee Stock Purchase Plan (the “ESPP”) (Note9), increases the number of shares available for repurchase.The shares purchased in November represent the ESPP shares issued to our employees in 2013 and the shares purchased in December reflect shares issued to our Board members.For additional information regarding our stock repurchase program, see Note11. In January2014, we issued approximately 0.1 million shares to our executive officers.These grants will increase the number of shares available for repurchase by a corresponding amount (Note9). Item6.Selected Financial Data. The financial data presented below for each of the five years ended December31, 2013 should be read in conjunction with Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item8. Financial Statements and Supplementary Data included elsewhere in this Annual Report.In February2013, we sold ERT.Accordingly, the results associated with our former Oil and Gas segment are presented as discontinued operations for all periods presented in this Annual Report. Year Ended December 31, 2009 (1) (in thousands, except per share amounts) Net revenues $ Gross profit Income (loss) from operations (2) ) Equity in earnings of investments Net income (loss) from continuing operations ) ) Income (loss) from discontinued operations, net of tax (3) ) Net income (loss), including noncontrolling interests (4) ) ) Net (income) loss applicable to noncontrolling interests ) Net income (loss) applicable to Helix ) ) Preferred stock dividends (5) — ) Adjusted EBITDA from continuing operations (6) Adjusted EBITDAX (6) $ Basic earnings (loss) per share of common stock: Continuing operations $ $ ) $ $ ) $ Discontinued operations ) Net income (loss) per common share $ $ ) $ $ ) $ Diluted earnings (loss) per share of common stock: Continuing operations $ $ ) $ $ ) $ Discontinued operations ) Net income (loss) per common share $ $ ) $ $ ) $ Weighted average common shares outstanding: Basic Diluted 30 Table of Contents Excludes the results of CalDive subsequent to June10, 2009 following its deconsolidation from our consolidated financial statements. Amount in 2012 includes impairment charges of approximately $177.1 million, including $14.6 million for the Intrepid, $157.8 million for the Caesar and related mobile pipelay equipment, and $4.6 million for well intervention assets associated with our former operations in Australia (Note2). Oil and gas property impairment charges and asset retirement obligation overruns totaled $144.3 million in 2012, including the $138.6 million charge to reduce the value of ERT’s properties to their estimated fair value in connection with the announcement of the sale of ERT in December2012, $112.6 million in 2011, $176.1 million in 2010 and $120.6 million in 2009.Also includes exploration expenses totaling $3.5 million in 2013, $3.3 million in 2012, $10.9 million in 2011, $8.3 million in 2010 and $24.4 million in 2009. In 2009, we had $77.3 million of gains on the sale of CalDive common stock held by us. Amount in 2009 includes $53.4 million of beneficial conversion charges related to our then outstanding convertible preferred stock. This is a non-GAAP financial measure.Amounts in 2009 include $56.3 million associated with our ownership in Cal Dive through June2009 as discussed in footnote (1) above.See “Non-GAAP Financial Measures” below for an explanation of the definition and use of such measure as well as a reconciliation of these amounts to each year’s respective reported net income (loss) from continuing operations. December 31, (in thousands) Working capital $ Total assets (1) Long-term debt (including current maturities) Convertible preferred stock (2) — — Total controlling interest shareholders' equity Noncontrolling interests Total equity Includes assets of discontinued oil and gas operations. In 2012, the holder of our convertible preferred stock converted the remaining $1 million of the convertible preferred stock into 0.4 million shares of our common stock (Note2).In 2010, the holder of the convertible preferred stock converted $5 million of our convertible preferred stock into 1.8 million shares of our common stock. Non-GAAP Financial Measures A non-GAAP financial measure is generally defined by the SEC as a numerical measure of a company’s historical or future performance, financial position, or cash flows that includes or excludes amounts from the most directly comparable measure under U.S. generally accepted accounting principles (“GAAP”).We measure our operating performance based on EBITDA, a non-GAAP financial measure that is commonly used but is not a recognized accounting term under GAAP.We use EBITDA to monitor and facilitate the internal evaluation of the performance of our business operations, to facilitate external comparison of our business results to those of others in our industry, to analyze and evaluate financial and strategic planning decisions regarding future investments and acquisitions, to plan and evaluate operating budgets, and in certain cases, to report our results to the holders of our debt as required under our debt covenants.We believe our measure of EBITDA provides useful information to the public regarding our ability to service debt and fund capital expenditures and may help our investors understand our operating performance and compare our results to other companies that have different financing, capital and tax structures. 31 Table of Contents We define EBITDA as net income (loss) from continuing operations plus income taxes, net interest expense and other and depreciation and amortization expense.We separately disclose our non-cash asset impairment charges, which, if not material, would be reflected as a component of our depreciation and amortization expense.Because such impairment charges are material for most of the periods presented, we have reported them as a separate line item in the accompanying consolidated statements of operations.Non-cash impairment charges related to goodwill are also added back if applicable.Loss on early extinguishment of long-term debt is considered equivalent to additional interest expense and thus is added back to net income (loss) from continuing operations. In our reconciliation of income (loss), including noncontrolling interests, we provide amounts as reflected in our accompanying consolidated financial statements unless otherwise footnoted.This means that such amounts are recorded at 100% even if we do not own 100% of all of our subsidiaries.Accordingly, to arrive at our measure of Adjusted EBITDA from continuing operations, when applicable, we deduct the noncontrolling interests related to the adjustment components of EBITDA and the gain or loss on the sale of assets from continuing operations. We also provide a measure of Adjusted EBITDAX, which combines our measure of Adjusted EBITDA from continuing operations and the measure of Adjusted EBITDAX from discontinued operations.Our discontinued operations primarily consist of ERT which was sold in February2013.We define Adjusted EBITDAX from discontinued operations as income (loss) from discontinued operations, net of tax (Note3) plus income taxes, net interest expense and other, depreciation, depletion, amortization and accretion expense and exploration expenses. Other companies may calculate their measures of EBITDA, Adjusted EBITDA and Adjusted EBITDAX differently than we do, which may limit their usefulness as comparative measures.Because EBITDA is not a financial measure calculated in accordance with GAAP, it should not be considered in isolation or as a substitute for net income (loss) attributable to common shareholders or cash flows from operations, but used as a supplement to these GAAP financial measures.The reconciliation of our net income (loss) from continuing operations to EBITDA from continuing operations, Adjusted EBITDA from continuing operations and Adjusted EBITDAX is as follows: Year Ended December 31, (in thousands) Net income (loss) from continuing operations $ $ ) $ $ ) $ Adjustments: Income tax provision (benefit) ) ) Net interest expense and other Loss on extinguishment of long-term debt — — Depreciation and amortization Asset impairment charges (1) — EBITDA from continuing operations Adjustments: Noncontrolling interest Cal Dive — ) Noncontrolling interest Kommandor LLC ) Unrealized loss on commodity derivative contracts — (Gain) loss on sale of assets ) 6 ) ) ADJUSTED EBITDA from continuing operations (2) $ ADJUSTED EBITDA from continuing operations $ ADJUSTED EBITDAX from discontinued operations (3) ADJUSTED EBITDAX $ 32 Table of Contents Amount in 2012 includes impairment charges of $14.6 million for the Intrepid, $157.8 million for the Caesar and related mobile pipelay equipment, and $4.6 million for well intervention assets associated with our former operations in Australia (Note2).Amount in 2011 includes a $6.6 million impairment charge related to our well intervention equipment in Australia and a $10.6 million other than temporary impairment loss on our former equity investment in our Australian joint venture (Note5).Amount in 2010 includes $16.7 million related to goodwill impairment of our Australian well intervention subsidiary (“WOSEA”) and a $2.2 million other than temporary impairment associated with CalDive. Amount in 2009 includes $56.3 million associated with our ownership in CalDive prior to its deconsolidation in June2009. Amounts relate to ERT which was sold in February2013 (Notes1 and 3), and Helix RDS Limited, our former reservoir technology consulting company that we sold in April2009. Year Ended December 31, (in thousands) Income (loss) from discontinued operations, net of tax $ ) $ Adjustments: Income tax provision (benefit) ) Net interest expense and other Depreciation and amortization Asset impairment charges — Exploration expenses EBITDAX from discontinued operations Adjustments: (Gain) loss on sale of assets ) ) ) Asset retirement costs — — ) ) ) ADJUSTED EBITDAX from discontinued operations $ Item7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following management’s discussion and analysis should be read in conjunction with our historical consolidated financial statements located in Item 8. “Financial Statements and Supplementary Data” of this Annual Report.Any reference to Notes in the following management’s discussion and analysis refers to the Notes to Consolidated Financial Statements located in Item 8. “Financial Statements and Supplementary Data” of this Annual Report.The results of operations reported and summarized below are not necessarily indicative of future operating results.This discussion also contains forward-looking statements that reflect our current views with respect to future events and financial performance.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth under Item 1A. “Risk Factors” and located earlier in this Annual Report. Executive Summary Our Business Strategy We are an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on well intervention and robotics operations.Since 2008 we have focused on improving our balance sheet and increasing our liquidity through dispositions of non-core business assets and the related repayment of a significant portion of our indebtedness, as well as the reduction in our capital spending through 2011.We have substantially finalized this process with the sale of ERT in February2013 and the sale of our two remaining pipelay vessels in mid-2013.As such, we believe that we are now positioned for growth and expansion. 33 Table of Contents Our focus is on expanding our well intervention and robotics businesses.We believe that focusing on these services will deliver higher long-term financial returns to us than the businesses and assets that we have chosen to monetize.We are making strategic investments that expand our service capabilities or add capacity to existing services in our key operating regions.Our well intervention fleet has expanded with the newly converted well intervention vessel, the Helix534, being placed in service in February2014 and the chartering of the Skandi Constructor, which has been fully equipped and integrated into our North Sea well intervention operations.Our well intervention fleet will expand following the completion of the two newbuild semisubmersible vessels currently under construction, the Q5000 and the Q7000, and the delivery of two newbuild chartered monohull vessels in connection with the recently announced agreements with Petrobras.In addition, we are expanding our robotics operations by acquiring additional ROVs and trenchers as well as taking delivery of a newbuild chartered ROV support vessel, the Grand Canyon.In 2013, we entered into charter agreements for two similar vessels, the Grand Canyon II and the Grand Canyon III, which are expected to be delivered in 2014 and 2015, respectively.We also chartered the Rem Installer, which was delivered to us in July2013. Economic Outlook and Industry Influences Demand for our services is primarily influenced by the condition of the oil and gas industry, and in particular, the willingness of oil and gas companies to make capital expenditures for offshore exploration, drilling and production operations.The performance of our business is also largely dependent on the prevailing market prices for oil and natural gas, which are impacted by global economic conditions, hydrocarbon production and capacity, geopolitical issues, weather, and several other factors, including but not limited to: • worldwide economic activity, including available access to global capital and capital markets; • demand for oil and natural gas, especially in the United States, Europe, China and India; • economic and political conditions in the Middle East and other oil-producing regions; • the effect of regulations on offshore Gulf of Mexico oil and gas operations; • actions taken by OPEC; • the availability and discovery rate of new oil and natural gas reserves in offshore areas; • the exploration and production of shale oil and natural gas; • the cost of offshore exploration for and production and transportation of oil and gas; • the ability of oil and natural gas companies to generate funds or otherwise obtain external capital for exploration, development and production operations; • the sale and expiration dates of offshore leases in the United States and overseas; • technological advances affecting energy exploration production transportation and consumption; • weather conditions; • environmental and other governmental regulations; and • domestic and international tax policies. We have experienced slow but steady global economic growth during 2013.This global economic growth has been periodically interrupted with periods of strong volatility that tend to disrupt the global markets for a short duration before the markets and global economies resume their collective general slow upward trend.In the fourth quarter of 2013, some of these market disruptions included the U.S. Federal Reserve’s announcement of the tapering of its multi-year “quantitative easing” program and more recently the disruptions in certain emerging market nations and the increasing concerns over the liquidity situation of the banking system within China.The economic news out of Europe has been mostly positive and its economic growth outlook appears to be growing slightly faster than previously reported.Any news suggesting weak or declining economic data could affect the global equity and commodity markets, which could adversely affect normal business activities.The oil and natural gas industry has been adversely affected by the uncertainty of the general timing and level of the economic recovery as well as the uncertainties concerning government regulation of the industry, particularly in the United States.Over the longer term, the fundamentals for our business remain favorable as the need for continued replenishment of oil and gas production is the primary driver of demand for our services. We believe that the long-term industry fundamentals are positive based on the following factors: (1) long-term increasing world demand for oil and natural gas emphasizing the need for continual replenishment of oil and gas production; (2)mature global production rates for offshore and subsea wells; (3)globalization of the natural gas market; (4) an increasing number of mature and small reservoirs; (5)increasing offshore activity, particularly in deepwater; and (6)an increasing number of subsea developments. 34 Table of Contents At December31, 2013, we had cash on hand of $478.2 million and $584.2 million available for borrowing under our Revolving Credit Facility.Our capital expenditures for 2014 are expected to total approximately $400 million.If we successfully implement our business plan, we believe we have sufficient liquidity without incurring additional indebtedness beyond the existing capacity under the Revolving Credit Facility. Business Activity Summary During the four year period between 2009 and 2012, we enhanced our financial position via the generation of approximately $615 million in pre-tax proceeds primarily from dispositions of non-core business assets in order to strategically grow our core businesses.These dispositions include approximately $55 million from the sale of individual oil and gas properties, over $500 million from the sale of our stockholdings in CalDive and $25 million from the sale of our former reservoir consulting business. In October2012, we entered into an agreement to sell our two remaining pipelay vessels, the Caesar and the Express, and other related pipelay equipment for $238.3 million.In June2013, we completed the sale of the Caesar and related equipment for $138.3 million, which amount included $30 million of funds deposited with us at the time the agreement was entered into by the parties.We used $80.1 million of the proceeds from the sale of the Caesar to reduce our indebtedness under our former credit agreement and we are investing the remainder in our continuing operations, including supporting the growth of our well intervention and robotics operations.In July2013, we completed the sale of the Express for $100 million, including the remaining $20 million of previously deposited funds.In February2013, we sold ERT for $624 million plus additional consideration in the form of overriding royalty interests in ERT’s Wang well and certain exploration prospects.In January2014, we closed the sale of our spoolbase property located in Ingleside, Texas for $45 million to the same group of companies that acquired the Caesar and the Express.In connection with this sale, we received $15 million in cash and hold a $30 million promissory note, in which a $10 million principal reduction in the note’s balance is required to be paid to us on each December31 in 2014, 2015 and 2016.The sale of our Ingleside spoolbase is expected to result in an approximately $10.5 million gain in the first quarter of 2014. As we focus on our well intervention and robotics operations, we conducted the following activities in 2013 to expand our services capabilities: • we executed a contract with a shipyard in Singapore for the construction of a newbuild semisubmersible well intervention vessel, the Q7000, which is expected to be completed and placed in service in 2016; • we took possession in April2013 of the chartered Skandi Constructor, which joined our North Sea well intervention fleet in September 2013; • we chartered the Rem Installer effective July2013; • we substantially completed the conversion of the Helix534 into a well intervention vessel in 2013 and the vessel commenced well intervention operations in the Gulf of Mexico in February2014; and • we entered into charter agreements for two newbuild ROV support vessels, the Grand Canyon II and the Grand Canyon III., which are expected to be delivered to us in 2014 and 2015, respectively. RESULTS OF OPERATIONS Historically, our well intervention, robotics, subsea construction and production facilities operations were reported as two segments: Contracting Services and Production Facilities.Following the completion of the sale of our two remaining subsea construction pipelay vessels in 2013 (Note2) and the continued emphasis on growing our well intervention and robotics businesses, we disaggregated our former Contracting Services segment into three reportable segments: Well Intervention, Robotics and Subsea Construction.Our Subsea Construction activities are now significantly diminished following the sale of substantially all of our remaining assets related to this reportable segment.Production Facilities remains a business segment.Previously, we had an additional business segment, Oil and Gas.In December2012, we announced a definitive agreement for the sale of ERT.The sale occurred on February6, 2013.Accordingly, the results of ERT are presented as discontinued operations for all periods presented in this Annual Report. All material intercompany transactions between the segments have been eliminated in our consolidated financial statements, including our consolidated results of operations. 35 Table of Contents Continuing Operations We seek to provide services and methodologies that we believe are critical to developing offshore reservoirs and maximizing production economics.Our services include Well Intervention, Robotics and Subsea Construction (see “Business Activity Summary” above regarding the dispositions of our remaining subsea construction vessels).Our businesses operate primarily in deepwater in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions, with services that cover the lifecycle of an offshore oil or gas field.In addition, our robotics operations are often contracted for the development of renewable energy projects (wind farms).As of December31, 2013, our services had backlog of $2.0 billion, including $846.0 million expected to be performed in 2014.Our backlog includes a five-year contract with BP to provide well intervention services with our Q5000 semi-submersible vessel once its construction is completed (expected in 2015).Our Production Facilities segment reflects the results associated with the operations of the HPI as well as our equity investments in two Gulf of Mexico production facilities (Note 5).Backlog for the HPI totaled approximately $160.9 million at December31, 2013.In connection with the sale of ERT, a revised fee arrangement for usage of the HPI at the Phoenix field was agreed upon with the acquirer of ERT.Under the terms of this arrangement, ERT pays us a lower fixed annual demand fee; however, ERT also pays us a variable throughput fee.We anticipate that the total combined fees will approximate at least the previous fixed annual demand fee over the life of the contract.Currently, the fees that we are receiving exceed the previous fixed annual demand fee.The revised terms also provide that the HPI will continue to provide service to ERT’s Phoenix field through at least December31, 2016.At December31, 2012, the total backlog associated with our continuing operations was $829.6 million.Backlog contracts are cancelable without penalty in many cases.Backlog is not necessarily a reliable indicator of total annual revenue for our services as contracts may be added, cancelled and in many cases modified while in progress. Discontinued Operations In February2013, we sold ERT for $624 million plus additional consideration in the form of overriding royalty interests in ERT’s Wang well and certain exploration prospects.As a result, we have presented the assets and liabilities included in the sale of ERT and the historical operating results of our former Oil and Gas segment as discontinued operations in the accompanying consolidated financial statements (Notes1 and 3). Comparison of Years Ended December 31, 2013 and 2012 The following table details various financial and operational highlights for the periods presented (dollars inthousands): Year Ended December 31, Increase/ (Decrease) Revenues — Well Intervention $ $ $ Robotics Subsea Construction ) Production Facilities Intercompany elimination ) ) $ $ $ Gross profit — Well Intervention $ $ $ Robotics ) Subsea Construction ) Production Facilities Corporate and other ) ) Intercompany elimination ) ) $ $ $ 36 Table of Contents Year Ended December 31, Gross Margin — Well Intervention 32
